 
EXHIBIT 10.1

 
ASSET PURCHASE AGREEMENT
 
ASSET PURCHASE AGREEMENT (this “Agreement”) made as of this 21st day of May,
2013 (the “Effective Date”), by and between Network-1 Security Solutions, Inc.
(“Network-1”), a Delaware corporation with offices at 445 Park Avenue, Suite
1020, New York, New York 10022, and Mirror Worlds, LLC (“MW”), a Texas limited
liability company with offices at 4540 Kinsey Drive, Tyler, Texas 75703.
 
WITNESSETH
 
WHEREAS, MW desires to sell, and Network-1 desires to purchase, the Purchased
Assets (as herein defined) on the terms set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and of the respective
promises, covenants, representations and warranties herein contained, the
sufficiency of which is hereby acknowledged, it is agreed:
 
SECTION 1
 
DEFINITIONS
 
1.1   Definitions.  The following words and expressions shall have the meanings
set out below:
 
“Action or Proceeding” means any action, suit, arbitration, PTO proceeding,
appeal, or other proceeding by any Person, or any investigation or audit by any
Governmental Authority.
 
“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls or is controlled by
or is under common control with the Person specified. The term “control”
(including the terms “controlling,” “controlled by” and “under common control
with”), as used in the definition of Affiliate, means possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.




THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH *** AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION.

 
 

--------------------------------------------------------------------------------

 
“Agreement” means this document and the attached schedules and exhibits.
 
“Business Day” means any day other than a Saturday, Sunday or any day on which
banks located in the State of New York are authorized or required to be closed
for the conduct of regular banking business.“C&D” has the meaning set forth in
Section 8.16.
 
“Cash Purchase Price” has the meaning set forth in Section 2.2(a).
 
“Claim Notice” has the meaning set forth in Section 6.2(a).
 
“Closing” means the closing of the sale of the Purchased Assets as contemplated
in this Agreement on the Closing Date.
 
“Closing Date” has the meaning set forth in Section 2.1(a).
 
“Confidential Information” subject to Section 5 hereof, means the terms of this
Agreement, any written or oral trade secrets or other proprietary, confidential
or non-public information of Network-1 or MW, its Affiliates and their
respective clients or third parties to whom Network-1, MW or their Affiliates
owe a duty of confidentiality, including patent strategies, licensing strategies
and all non-public information regarding Network-1, MW or their Affiliates’
business that in each case such party has marked as “confidential” before
disclosing it to the other party; provided, however, that any oral information
described above that is disclosed must be identified as confidential at the time
of disclosure and reduced to writing within thirty (30) days of its disclosure
to the other party and such writing must be marked “confidential.”
 
“Conveyance Documents” means (a) the documents necessary to (i) transfer and
assign the Shares, (ii) perfect and record the assignments of Patents in the
various jurisdictions, (iii) transfer and assign the Litigation Rights and (iv)
transfer and assign the Lifestreams Patent License Agreement, which form of
documents are attached hereto as Exhibit 1, and (b) the documents necessary for
Network-1 to assume the obligations associated with the Permitted Encumbrances.
 
“Discloser” has the meaning set forth in Section 5.1(a).
 
“Effective Date” has the meaning set forth in the introductory paragraph.
 
 
2

--------------------------------------------------------------------------------

 
“Encumbrances”has the meaning set forth in Section 2.1(a)(i).
 
“Escrow Agent” means The Bank of New York Mellon.
 
“Escrow Agreement” means an Escrow Agreement duly executed by Network-1, MW and
the Escrow Agent in the form attached hereto as Exhibit 4.
 
“Exchange Act” has the meaning set forth in Section 4.9(a).
 
“ICK” has the meaning set forth in Section 2.1(a)(i).
 
“Indemnified Party” has the meaning set forth in Section 6.2.
 
“Indemnifying Party” has the meaning set forth in Section 6.2.
 
“Knowledge” when used in this Agreement, means actual knowledge after due
inquiry of a particular fact or other matter if a party is actually aware of
such fact or other matter as of the date of this Agreement.
 
“Law” means any law, statute, rule, regulation, ordinance and other
pronouncement having the effect of law of the United States of America, any
foreign country or any domestic or foreign state, county, city or other
political subdivision or of any Governmental Authority.
 
“Lawsuit” means that certain lawsuit styled Mirror Worlds, LLC v. Apple, Inc.,
Civil Action No. 6:08-cv-00088-LED, in the United States District Court in the
Eastern District of Texas, and/or any appeals therefrom and the proceeds
therefrom.
 
“Legal Authority” has the meaning set forth in Section 5.1(b).
 
“Liabilities” means any debt, obligation or liability of any kind, whether known
or unknown, whether asserted or unasserted, whether absolute or contingent,
whether accrued or unaccrued, whether liquidated or unliquidated and whether due
or to become due.
 
“Lifestreams” means Lifestreams Technologies Corporation, a Connecticut
corporation.
 
“Lifestreams Agreements” means, collectively, (a) that certain Voting Agreement,
dated as of August 27, 2012, by and among Lifestreams and the persons and
entities listed as Investors
 
 
3

--------------------------------------------------------------------------------

 
on Exhibit E thereto, (b) that certain Co-Sale Agreement, dated as of August 27,
2012, by and among Lifestreams, the persons listed on Exhibit E thereto as the
Founders of Lifestreams and the persons and entities listed as Investors on
Exhibit E thereto and (c) that certain Liquidation Preference Agreement, dated
as of October 10, 2012, by and among Lifestreams, the investors in Lifestreams
holding Lifestreams’ common stock as set forth in Exhibit A thereto and the
founders of Lifestreams holding Lifestreams’ common stock as set forth on
Exhibit A.
 
“Lifestreams Patent License Agreement” means the Patent License Agreement, dated
July 6, 2012, between MW and Lifestreams.
 
“Litigation Rights” has the meaning set forth in Section 2.1(a)(iii).
 
“Loss” has the meaning set forth in Section 6.1.
 
“MW” has the meaning set forth in the introductory paragraph.
 
“Network-1” has the meaning set forth in the introductory paragraph.
 
“New Consulting Agreements” means the consulting agreements dated as of the
Closing Date in the form attached hereto as Exhibit 6 between Network-1 and Eric
Freeman (“Freeman”) and Lou Nemeth (the “Nemeth”).
 
“Order” means any judgment or order.
 
“Original Consulting Agreements” means, collectively, (a) that certain
Consulting Agreement, dated as of November 2011, by and between MW and Freeman
and (b) that certain Consulting Agreement, dated as of November 10, 2011, by and
between MW and the Nemeth.
 
“Other Permitted Encumbrances” means the encumbrances created by (i) Lifestreams
Patent License Agreement on the Patents, (ii) the Lifestreams Agreements on the
Shares, and (iii) the Security Agreement on the cash collateral in accordance
with Section 2.1(a)(iii).
 
“Other Transaction Documents” means the Conveyance Documents, Escrow Agreement,
the Warrants and the Registration Rights Agreement.
 
 
4

--------------------------------------------------------------------------------

 
“Patent Documentation” means all the Patent prosecution files, assignments,
licenses, prior art searches, claim charts, opinions of counsel, patent
litigation rulings or filings bearing on claim scope, docket information on
actions due within the thirty (30) day period following the Closing Date, and
internal documents and third party communications on enforcement activities
involving the Patents, in each case as maintained in the possession of MW or its
agents or representatives, as of the Closing Date.
 
“Patents” means each of those patents and patent applications set forth in
Exhibit 2 hereto, including, all divisions, continuations,
continuations-in-part, reissues, reexaminations, renewals, other post grant
issuances and extensions thereof, any counterparts (foreign or otherwise)
claiming priority, in whole or in part, therefrom, utility models, patents of
importation/confirmation, and certificates of invention, filed or unfiled, and
like statutory rights, and the inventions disclosed in any of the above.
 
“Permitted Encumbrances” mean the Permitted Law Firm Encumbrances and the Other
Permitted Encumbrances, all as identified in Schedule B hereto as Permitted
Encumbrances.
 
“Permitted Law Firm Encumbrances” means liens by law firms or attorney’s liens
upon MW’s causes of action, claims or counterclaims which attach to a verdict,
report, determination, decision, judgment or final order in MW’s favor
pertaining to the Lawsuit, all as described in Schedule B.
 
“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint state company trust, unincorporated organization,
joint venture, a government authority or other entity of whatever nature.
 
“PTO” means the U.S. Patent and Trademark Office or other Foreign Patent Office.
 
“Purchase Price” has the meaning set forth in Section 2.2.
 
“Purchased Assets” has the meaning set forth in Section 2.1(a)(iii).
 
“Recipient” has the meaning set forth in Section 5.1(a).
 
“Recognition Agreement” has the meaning set forth in Section 2.6(a)(i).
 
 
5

--------------------------------------------------------------------------------

 
“Registration Rights Agreement” means a Registration Rights Agreement in the
form attached hereto as Exhibit 5.
 
“SEC” means the United States Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Security Agreement” has the meaning set forth in Section 2.1(a)(iii).
 
“Shares” means 250 shares of common stock of Lifestreams.
 
“Stroock” has the meaning set forth in Section 2.1(a)(i).
 
“Supreme Court Action” has the meaning set forth in Section 8.13.
 
“Termination Agreements” means the termination agreements, each in the form
attached hereto as Exhibit 9, dated as of the Closing Date, terminating all of
the Original Consulting Agreements and releasing MW from all of its obligations
thereunder.
 
“Warrant 1” has the meaning set forth in Section 2.2(b).
 
“Warrant 2” has the meaning set forth in Section 2.2(c).
 
“Warrants” has the meaning set forth in Section 2.2(c).
 
“Warrant Shares” has the meaning set forth in Section 2.2(c).
 
1.2   Construction. As used in this Agreement, except to the extent that the
context otherwise requires:
 
(a) when a reference is made in this Agreement to a Section, Exhibit or Schedule
such reference is to a Section of, Exhibit or Schedule to this Agreement unless
otherwise indicated;
 
(b) the headings for this Agreement are for reference purposes only and do not
affect in any way the meaning or interpretation of this Agreement;
 
 
6

--------------------------------------------------------------------------------

 
(c) whenever the words “include,” “includes” or “including” (or similar terms)
are used in this Agreement, they are deemed to be followed by the words “without
limitation”;
 
(d) the words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, refer to this Agreement as a whole and not to any
particular provision of this Agreement;
 
(e) all terms defined in this Agreement have their defined meanings when used in
any certificate or other document made or delivered pursuant hereto, unless
otherwise defined therein;
 
(f) the definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms;
 
(g) if any action is to be taken by any party hereto pursuant to this Agreement
on a day that is not a Business Day, such action shall be taken on the next
Business Day immediately following such day; and
 
(h) references to a Person are also to its permitted successors and assigns.
 
SECTION 2

 
PURCHASE AND SALE
 
2.1   Purchase and Sale.
 
(a) Subject to the terms and conditions of this Section 2, the Closing will take
place at the offices of Eiseman Levine Lehrhaupt & Kakoyiannis, P.C., 805 Third
Avenue, New York, New York 10022, on May 20, 2013 (the “Closing Date”) at 10:00
a.m., simultaneously with the execution and delivery of this Agreement.  On the
Closing Date, pursuant to the terms and subject to the conditions of this
Agreement, MW will sell, transfer, assign, convey, and deliver to Network-1, or
at the option of Network-1 to Mirror Worlds Technologies, LLC, its wholly owned
Texas subsidiary, and Network-1 will purchase from MW:
 
(i) all rights, title and interest, free and clear of all liens, conveyances,
mortgages, assignments or encumbrances of any kind (the “Encumbrances”) except
for
 
 
7

--------------------------------------------------------------------------------

 
the Permitted Law Firm Encumbrances of Ireland, Carroll & Kelley, P.C. (“ICK”)
and Stroock & Stroock & Lavan, LLP (“Stroock”), and the Other Permitted
Encumbrance created by the Lifestreams Patent License Agreement, in and to all
of MW’s rights, title and interest in and to the Patents;
 
(ii) good and valid title, free and clear of Encumbrances other than the Other
Permitted Encumbrances created by the Lifestreams Agreements, in and to all of
MW’s rights, title and interest in and to the Shares; and
 
(iii) good and valid title, free and clear of Encumbrances other than the
Permitted Law Firm Encumbrances of ICK and Stroock, and the Other Permitted
Encumbrance created by the Security Agreement (as defined below), in and to all
of MW’s rights, title and interest in and to the Lawsuit and all past, present
or future causes of action, lawsuits, claims and demands of any nature available
to or being pursued by MW, whether arising by way of claim, counterclaim or
otherwise including, without limitation, all past, present or pending lawsuits
and future claims of infringement of any of the Patents, *** and the right to
any proceeds (cash or otherwise) from the release of any collateral for bonds
posted in any Action or Proceeding including the cash collateral of $228,250
posted as collateral pursuant to a collateral security agreement, dated
November 9, 2011, between MW and HCC Surety Group (the “Security Agreement”)
(collectively, the “Litigation Rights” and, together with the Patents and the
Shares, the “Purchased Assets”).
 
(b) Notwithstanding anything else in this Agreement to the contrary, in the
event that the Closing does not occur on the Closing Date, this Agreement shall
be terminated and be of no further force and effect unless otherwise extended by
the mutual written agreement of Network-1 and MW.
 
2.2   Purchase Price.  The aggregate purchase price (the “Purchase Price”) for
the Purchased Assets is equal to:
 
(a) Three million dollars ($3,000,000) (the “Cash Purchase Price”);
 
***CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
 
 
8

--------------------------------------------------------------------------------

 
(b) a warrant certificate (“Warrant 1”) in the form of Exhibit 3 attached
hereto, to purchase eight hundred seventy five thousand (875,000) shares of
common stock of Network-1 at an exercise price of $1.40 per share during the
period beginning on the Closing Date and ending on the five (5) year anniversary
of the Closing Date; and
 
(c) a warrant certificate (“Warrant 2” and together with Warrant 1, the
“Warrants”) in the form of Exhibit 3 attached hereto, to purchase eight hundred
seventy five thousand (875,000) shares of common stock of Network-1 at an
exercise price of $2.10 per share during the period beginning on the Closing
Date and ending on the five (5) year anniversary of the Closing Date.  MW will
be afforded registration rights with respect to each of the Warrants and the
shares of common stock (the “Warrant Shares”) underlying the Warrants in
accordance with the Registration Rights Agreement.  The Warrants will be
deposited in escrow in accordance with the Escrow Agreement to provide security
to Network-1 with respect to satisfaction of any indemnification claims by
Network-1 against MW pursuant to Section 6 of this Agreement.
 
2.3   Taxes.  Each party shall be responsible for the payment of its own tax
liability, if any, arising out of this Agreement.  Within sixty (60) days of the
Closing, MW shall provide Network-1 with a completed IRS Form 8594 and Network-1
shall execute and return the form to MW within fifteen (15) days of the receipt
thereof, unless it disputes in good faith the allocation set forth therein.  If
the allocation therein is disputed by Network-1, the parties shall negotiate in
good faith to reach an agreement as to the Purchase Price allocation within the
following thirty (30) days.  If the parties fail to agree to the Purchase Price
allocation within the thirty (30) day period, each party shall be free to
determine its own purchase price allocation for federal income tax reporting
purposes.
 
2.4   Patent Documentation.  On or before the Closing, MW shall provide to
Network-1 the Patent Documentation.  Upon provision of the Patent Documentation
to Network-1, Network-1 assumes all responsibility for the prosecution and
payment of fees and all other such activities associated therewith. Network-1
shall prepare all of the Conveyance Documents, and Network-1 shall be
responsible for all expenses, including recordation expenses, associated
therewith.  At the Closing, MW shall be responsible to provide, at its own
expense, executed originals of the Conveyance Documents prepared and delivered
by Network-1 to MW.
 
 
9

--------------------------------------------------------------------------------

 
2.5         Liabilities.  Except for the Permitted Encumbrances and the
obligations thereto, Network-1 is not assuming any Liability of MW whatsoever in
connection with this Agreement and MW will retain responsibility for all
Liabilities of any kind or nature whatsoever of MW including, without
limitation, any and all Liabilities to law firms for services rendered to MW
with respect to the Patents.
 
2.6         Conditions to Closing.  Unless waived by the parties, the Closing
shall not take place unless:
 
(a)           Network-1 shall have received:
 
(i) an agreement with Recognition Interface, LLC regarding its participation in
the proceeds of the Patents, and consent to the transfer of the Patents pursuant
to this Agreement, on terms satisfactory to Network-1 (the “Recognition
Agreement”); and
 
(ii) New Consulting Agreements executed by Freeman and Nemeth;
 
(iii) A release of lien from HCC Surety Group on assets of MW pursuant to the
General Indemnity Agreement, dated November 9, 2011, in form satisfactory to
Network-1; and
 
(b)           MW shall have received:
 
(i)  a mutual release duly executed by each of Recognition Interface, LLC and MW
with respect to that certain Patent Purchase Agreement dated as of December 24,
2007, in form and substance satisfactory to MW; and
 
(ii)  the Termination Agreements duly executed by each of Freeman and Nemeth.
 
2.7         Closing Deliveries.
 
(a)           At the Closing, MW shall deliver the following to Network-1:
 
 
10

--------------------------------------------------------------------------------

 
(i) A certificate from an authorized executive officer of MW certifying that (1)
all representations and warranties set forth in Section 3 hereof are true and
correct as of the Closing, (2) MW has performed and complied with all covenants,
agreements and obligations contained in this Agreement that are required to be
performed and complied with by it on or prior to the Closing and (3) all
requisite approvals or waivers required to be obtained by MW in order to
consummate the transactions contemplated hereby have been obtained;
 
(ii) a certificate representing Shares;
 
(iii) the executed Conveyance Documents;
 
(iv) such additional documents or certifications as reasonably requested by
Network-1 in order to vest good and valid title in and to all MW’s right, title
and interest in and to the Purchased Assets, free and clear of all Encumbrances
other than the Permitted Encumbrances (including, without limitation, any
confirmation of prior assignments with respect to the Patents necessary to
perfect title);
 
(v) the executed Escrow Agreement;
 
(vi) the executed Registration Rights Agreement;
 
(vii) An opinion of MW’s counsel in the form attached as Exhibit 7;
 
(viii) a certificate of an authorized officer of MW, attaching and certifying
copies of its certificate of formation, company agreement or other governing
documents, as applicable, and of the resolutions of its sole member, authorizing
the execution, delivery and performance of this Agreement, the Conveyance
Documents and each of the Other Transaction Documents to which it is a party and
certifying the name, title and true signature of each officer of MW executing
this Agreement, the Conveyance Documents and/or each of the Other Transaction
Documents to which it is a party;
 
(ix) terminations and/or satisfactions of engagement letters between MW and
Boies, Schiller & Flexner LLP, Finnegan, Henderson, Farabow, Garret & Dunner,
LLP,
 


 
11

--------------------------------------------------------------------------------

 
Amster, Rothstein & Ebenstein, LLP and Cooper & Dunham LLP, in form satisfactory
to Network-1;
 
(x) acknowledgments from each of Stroock and ICK that in connection with the
sale of Patents to Network-1 as provided herein there are no further obligations
of MW to Stroock or ICK, respectively, with respect to the payment of legal fees
and expenses except for the Permitted Law Firm Encumbrances of Stroock and ICK,
in form satisfactory to Network-1;
 
(xi) the Patent Documentation; and
 
(xii) an assignment of the Lifestreams Patent License Agreement, in form
satisfactory to Network-1.
 
(b) At the Closing, Network-1 shall deliver the following to MW:
 
(i) the Cash Purchase Price, by wire transfer of immediately available funds to
an account specified by MW;
 
(ii) the executed Warrants;
 
(iii) a certificate from an authorized officer of Network-1 certifying that (1)
all representations and warranties set forth in Section 4 hereof are true and
correct as of the Closing, (2) Network-1 has performed and complied with all
covenants, agreements and obligations contained in this Agreement that are
required to be performed and complied with by it on or prior to the Closing and
(3) all requisite approvals or waivers required to be obtained by Network-1 in
order to consummate the transactions contemplated hereby have been obtained;
 
(iv) the executed Escrow Agreement;
 
(v) the executed Registration Rights Agreement;
 
(vi) the executed Recognition Agreement;
 
 
12

--------------------------------------------------------------------------------

 
(vii) an opinion of Network-1’s counsel in the form attached hereto as Exhibit
8;
 
(viii) the executed Conveyance Documents to which it is a party;
 
(ix) a certificate of the Secretary or Assistant Secretary of Network-1,
attaching and certifying copies of its Certificate of Incorporation and all
amendments thereto, of its By-Laws and all amendments thereto, and of the
resolutions of its board of directors, authorizing the execution, delivery and
performance of this Agreement, the Warrants, the Registration Rights Agreement
and each of the Other Transaction Documents to which it is a party and
certifying the name, title and true signature of each officer of Network-1
executing this Agreement, the Warrants, the Registration Rights Agreement and/or
each of the Other Transaction Documents to which it is a party; and
 
(x) a letter agreement and a joinder to the Lifestreams Agreements duly executed
by Network-1.
 
SECTION 3
 
REPRESENTATIONS AND WARRANTIES OF MW
 
Except for the exceptions set forth in the Disclosure Schedule attached hereto
as Schedule A, as of the Effective Date and as of the Closing Date, MW
represents and warrants to Network-1 as follows:
 
3.1     Organization, Power, Standing and Qualification.  MW is a limited
liability company duly formed, validly existing and in good standing under the
laws of the State of Texas.  MW has all requisite power and authority to enter
into and perform this Agreement.
 
3.2   Due Authorization.  The execution and delivery by MW of this Agreement and
the Other Transaction Documents, the performance by it of its obligations
hereunder and thereunder, and the transactions contemplated hereby and thereby
have been duly and validly authorized by all necessary company action on the
part of MW.  This Agreement and the Other Transaction Documents have been duly
executed and delivered by MW and are valid and binding obligations of MW
enforceable in accordance with their terms, except as such enforcement may be
limited by (a) bankruptcy, insolvency, reorganization, moratorium and other
 
 
13

--------------------------------------------------------------------------------

 
laws of general application affecting the rights and remedies of creditors and
(b) general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law).
 
3.3   No Conflict.  The execution, delivery and performance by MW of this
Agreement and the Other Transaction Documents and the consummation of the
transactions contemplated hereby and thereby do not and will not (a) after
giving effect to the Recognition Agreement, result in a violation or breach of
or constitute a default (or an event which, with or without notice or lapse of
time or both, would constitute a default) under, or result in the termination,
modification or cancellation of, or the loss of a benefit under or accelerate
the performance required by, or result in a right of termination, modification,
cancellation or acceleration under the terms, conditions or provisions of any
contract or other instrument of any kind to which MW is now a party or by which
MW may be bound or affected; or (b) violate any Order applicable to MW or the
Purchased Assets.
 
3.4          Ownership of Patents.  MW owns all rights, title and interest in
and to the Patents, free and clear of all Encumbrances other than the Permitted
Encumbrances.
 
3.5   Litigation.  Except as set forth in the Disclosure Schedule, there is no
Action or Proceeding pending or, to the Knowledge of MW, no Action or Proceeding
has been threatened in writing against MW which relates to (a) the Patents or
(b) the execution, delivery or performance of this Agreement and the Other
Transaction Documents.  Except as set forth in the Disclosure Schedule, there is
no Order to which MW is subject which relates to any of the Patents.
 
3.6   Enforcement.  MW and, to the Knowledge of MW, the prior owners of the
Patents have complied with the PTO duty of candor and good faith in dealing with
the PTO, including, but not limited to, the duty to disclose to the PTO all
information known to be material to the patentability of each of the patent
applications pertaining to the Patents.
 
3.7   Investment Intent.  MW is acquiring the Warrants for its own account for
investment and not with a view to, or for sale in connection with any public
distribution thereof in violation of the Securities Act.  MW understands that
neither the Warrants nor the Warrant Shares are currently registered for sale
under the Securities Act or qualified under applicable
 
 
14

--------------------------------------------------------------------------------

 
state securities laws and that the Warrants are being offered and tendered
pursuant to one or more exemptions under the Securities Act.  MW understands
that it must bear the economic risk of the Warrants and the Warrant Shares for
an indefinite period of time, as the Warrant or the Warrant Shares cannot be
sold unless subsequently registered under the Securities Act and qualified under
state securities laws, unless an exemption from such registration and
qualification is available.  Although Network-1 has agreed to file a
registration statement with the SEC to register for resale the Warrant Shares in
accordance with the Registration Rights Agreement, there is no assurance that
such registration statement will be declared effective by the SEC, or even if
declared effective by the SEC, that Network-1 will be able to maintain the
effectiveness of such registration statement.
 
3.8   Experience, Access to Information, etc.
 
(a) MW or its members and affiliates have had substantial experience in
investing in Warrants, are capable of evaluating the merits and risks of an
investment in the Warrants and understand that an investment in the Warrants is
speculative and involves a high degree of risk.
 
(b) MW acknowledges that it has been given a full opportunity to discuss the
business, management and financial affairs of Network-1 with Network-1’s
management, has reviewed Network-1’s Annual report on Form 10-K for the year
ended December 31, 2012 as well as additional SEC filings made by Network-1 that
it deemed appropriate, and any additional requested documents from Network-1 and
has had a full opportunity to ask questions of, and receive answers from, the
officers of Network-1 concerning the Warrants, the business operations, market
potential, capitalization, financial condition and prospects of Network-1, and
all other matters deemed relevant by MW.  MW acknowledges that it has had an
opportunity to evaluate all information regarding Network-1 as it has deemed
necessary or desirable in connection with the Warrants, has independently
evaluated the Warrants and has reached its own decision to accept the Warrants
as part of the consideration for the Purchased Assets and has not relied upon
any representation, warrants, analysis or advice, whether expressed or implied,
made by Network-1 or any affiliate, agent or representative of Network-1 other
than those representations and warranties expressly made by Network-1 in this
Agreement.
 
 
15

--------------------------------------------------------------------------------

 
3.9   Law Firm Encumbrances and Engagements.  Schedule B contains a true and
accurate list of all Law Firm Permitted Encumbrances and MW has not received any
claim of any kind from any such law firms asserting any Encumbrance of any kind
on the Patents or the proceeds thereof.  The Disclosure Schedule contains a list
of all engagement letters (or similar agreements), including all amendments
thereto (the “Engagement Letters”), with all law firms who rendered services to
MW with respect to the Patents.  Prior to the Closing, MW has delivered copies
of all such Engagement Letters to Network-1.  Except for the Permitted Law Firm
Encumbrances, MW has no Liabilities or obligations of any kind to any law firms
who rendered services to MW with respect to the Patents.
 
3.10   Third Party Communications.  To the Knowledge of MW, there have been no
written communications between MW or any of its Affiliates with third parties
relating to patent licenses regarding the Patents except for written
communications with Lifestreams regarding the Lifestreams Patent License
Agreement.  Since April 4, 2011, MW has not been informed by Apple, Inc.
(“Apple”), either orally or in writing (excluding communications by means of
court filings in the Lawsuit), that Apple has made any design changes to their
product offerings that, according to Apple, would or could result in a
potentially new and different nonfringement defense to the Patents.
 
3.11   Applicable Brokers.  All negotiations relative to this Agreement and the
transactions contemplated hereby have been carried out by MW directly with
Network-1 or its Affiliates and their respective representatives without the
intervention of any Person on behalf of MW in such manner as to give rise to any
valid claim by any Person against Network-1 or MW for a brokerage commission or
similar payment except for Houlihan Lokey Capital, Inc. (or an affiliate
thereof) which entity shall be paid solely by MW or an affiliate thereof.
 
3.12   Disclosure.  No representation, warranty or covenant made by MW in this
Agreement, the Exhibits or Schedules attached to this Agreement contains an
unfair statement of a material fact or omits to state a material fact required
to be stated therein or necessary to make the statements contained herein or
therein misleading.
 
 
16

--------------------------------------------------------------------------------

 
SECTION 4
 
REPRESENTATIONS AND WARRANTIES OF NETWORK-1
 
As of the Effective Date and as of the Closing Date, Network-1 represents and
warrants to MW as follows:
 
4.1   Organization, Power, Standing and Qualification.  Network-1 is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Delaware. Network-1 has all requisite corporate power and
authority to enter into and perform this Agreement.
 
4.2   Due Authorization.  The execution and delivery by Network-1 of this
Agreement, the Warrants, and the Other Transaction Documents, the performance by
it of its obligations hereunder and thereunder, and the transactions
contemplated hereby and thereby, have been duly and validly authorized by all
necessary corporate action on the part of Network-1.  This Agreement, the
Warrants and the Other Transaction Documents have been duly executed and
delivered by Network-1 and are valid and binding obligations of Network-1
enforceable in accordance with their terms, except as such enforcement may be
limited by (a) bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting the rights and remedies of creditors and (b)
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law).
 
4.3   Issuance of Warrants.  Upon issuance of the Warrants, such Warrants shall
be free from all taxes, liens and charges with respect to the issue thereof.  As
of the Closing, a number of shares of common stock shall have been duly
authorized and reserved for issuance which equals or exceeds the maximum number
of shares of Warrant Shares issuable upon exercise of the Warrants.  Upon
exercise of the Warrants, the Warrant Shares will be validly issued, fully paid
and nonassessable and free from all preemptive or similar rights, taxes, liens
and charges with respect to the issue thereof, with the holders being entitled
to all rights accorded to a holder of common stock of Network-1.  The offer and
issuance by the Company of the Warrants and the Warrant Shares are exempt from
registration under the Securities Act.
 
4.4   No Conflict.  The execution, delivery and performance by Network-1 of this
Agreement, the Warrants and the Other Transaction Documents and the consummation
of the
 
 
17

--------------------------------------------------------------------------------

 
transactions contemplated hereby and thereby do not and will not (a) conflict
with or result in a breach of any provision of the certificate of incorporation
or bylaws of Network-1; (b) result in a violation or breach of or constitute a
default (or an event which, with or without notice or lapse of time or both,
would constitute a default) under, or result in the termination, modification or
cancellation of, or the loss of a benefit under or accelerate the performance
required by, or result in a right of termination, modification, cancellation or
acceleration under the terms, conditions or provisions of any contract or other
instrument of any kind to which Network-1 is now a party or by which Network-1
may be bound or affected; or (c) violate any Order applicable to Network-1.
 
4.5   Brokers.  All negotiations relative to this Agreement and the transactions
contemplated hereby have been carried out by or on behalf of Network-1 directly
with MW or its representatives without the intervention of any Person on behalf
of Network-1 in such manner as to give rise to any valid claim by any Person
against MW for investment banking fees, brokerage commission, finder’s fee or
similar payment.
 
4.6   No Distribution.  Network-1 is acquiring the Shares for its own account,
for investment and not with a view to, or for sale in connection with any public
distribution thereof in violation of the Securities Act.  Network-1 understands
that the Shares are not currently registered for sale under the Securities Act
or qualified for sale under applicable state securities laws and that the Shares
are being offered and tendered pursuant to one or more exemptions under the
Securities Act.  Network-1 understands that it must bear the economic risk of
the Shares for an indefinite period of time, as the Shares cannot be sold unless
subsequently registered under the Securities Act and qualified under state
securities laws, unless an exemption from such registration and qualification is
available.. Network-1 has not entered into any agreement and has no current
intention or understanding with any other individual or entity (a) to sell any
right, title or interest, in, to or under the Shares or (b) with respect to any
acquisition, merger or sale of, or any other business combination relating to,
Lifestreams or the assets or operations of Lifestreams.
 
4.7   Sophistication.  Network-1 (a) is a sophisticated assignee with respect to
the purchase of each of the Purchased Assets, (b) is an “accredited investor” as
such term is defined pursuant to Regulation D promulgated under the Securities
Act, (c) is able to bear the economic risk associated with the purchase of each
of the Purchased Assets, (d) has adequate information
 
 
18

--------------------------------------------------------------------------------

 
concerning the business and financial condition of Lifestreams to make an
informed decision regarding the purchase of the Shares, (e) has such knowledge
and experience, and has made investments of a similar nature, so as to be aware
of the risks and uncertainties inherent in the purchase of rights and assumption
of liabilities of the type contemplated in this Agreement and (f) has
independently and without reliance upon MW or any of its affiliates or
representatives, and based on such information as Network-1 has deemed
appropriate, made its own analysis and decision to enter into this Agreement,
except that Network-1 has relied upon MW’s express representations and
warranties in this Agreement.  Network-1 acknowledges that MW has not given
Network-1 any investment advice, credit information or opinion as to whether the
purchase of any of the Purchased Assets is prudent. Network-1 acknowledges and
agrees that, except as expressly set forth herein, no estoppels or other
confirmation of the outstanding amount of the Shares or any other information
regarding the Shares will be provided from Lifestreams.
 
4.8   Access. Network-1 acknowledges that it (a) has been given a full
opportunity to discuss the business, management and financial affairs of MW and
Lifestreams with MW’s and Lifestream’s management and (b) has been given full
access to information by MW and its affiliates, (c) has been fully permitted to
request information from MW which requests have not been denied by MW and (d)
has had a full opportunity to ask questions of, and receive answers from, the
officers of MW and Lifestreams concerning each of the Purchased Assets, the
business operations, market potential, capitalization, financial condition and
prospects of Lifestreams and MW, and all other matters deemed relevant by
Network-1.  Network-1 acknowledges and agrees that it has had an opportunity to
evaluate all information regarding MW and Lifestreams as it has deemed necessary
or desirable in connection with each of the Purchased Assets, has independently
evaluated each of the Purchased Assets and has reached its own decision to
become a party to this Agreement in reliance upon its own independent analysis
of the value of each of the Purchased Assets and the financial condition,
commercial and financial outlook, and creditworthiness of Lifestreams, based on
such documents and information as Network-1 deemed appropriate or necessary, and
not in reliance on any representation, warranty, analysis or advice, whether
express or implied, made by MW or any affiliate, agent or representative of MW,
other than those representations and warranties expressly made by MW herein.
 
 
19

--------------------------------------------------------------------------------

 
4.9   Rule 144 Representations.
 
(a) Network-1 is, and has been for a period of at least 90 days immediately
before the Closing Date, subject to the reporting requirements of Section 13 or
15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).
 
(b) Network-1 has (i) filed all reports required under Section 13 or 15(d) of
the Exchange Act, as applicable, during the preceding 12 months preceding the
Closing Date, other than Form 8-K reports and (ii) submitted electronically and
posted on its corporate web site every Interactive Data File (as defined in Part
232 of Regulation S-T promulgated pursuant to the Exchange Act) required to be
submitted and posted pursuant to Rule 405 of Regulation S-T, during the 12
months preceding the Closing Date (or for such shorter period that Network-1 was
required to submit and post such files).
 
4.10   Litigation.  There is no Action or Proceeding pending or, to the
Knowledge of Network-1, no Action or Proceeding has been threatened in writing
against Network-1 with regard to the execution, delivery or performance of this
Agreement and the Other Transaction Documents.
 
4.11   Disclosure.  No representation, warranty or covenant made by Network-1 in
this Agreement, the Exhibits or Schedules attached to this Agreement contains an
unfair statement of a material fact or omits to state a material fact required
to be stated therein or necessary to make the statements contained herein or
therein misleading.
 
SECTION 5
 
COVENANTS
 
5.1   Confidentiality.
 
(a) Each party (the “Recipient”) acknowledges that it may, in the course of
performing its responsibilities under this Agreement, be exposed to or acquire
Confidential Information of the other party (the “Discloser”).  Except as
required by Law, including the rules and regulations of the U.S. securities
laws, and to the extent otherwise provided herein, Recipient agrees to hold the
Confidential Information in strict confidence and not to copy, reproduce, sell,
assign, license, market, transfer or otherwise dispose of, give or disclose such
information to third parties or to use such information for any purposes
whatsoever other than the performance of this Agreement.
 
 
20

--------------------------------------------------------------------------------

 
(b) If Recipient is requested to disclose all or any part of any Confidential
Information under a subpoena, or inquiry issued by a court of competent
jurisdiction, law enforcement entity, regulator with jurisdiction over Recipient
or by a judicial or administrative agency or legislative body or committee
(“Legal Authority”), Recipient shall (i) to the extent permitted by such Legal
Authority or applicable Law, promptly notify Discloser of the existence, terms
and circumstances surrounding such request; (ii) to the extent permitted by such
Legal Authority, consult with Discloser on the advisability of taking legally
available steps to resist or narrow such request and reasonably cooperate with
Discloser on any such steps it reasonably considers advisable; and (iii) if
disclosure of the Confidential Information is required or deemed advisable, at
Discloser’s request and cost, exercise its commercially reasonable efforts to
obtain an order, stipulation or other reliable assurance acceptable to Discloser
that confidential treatment shall be accorded to such portion of the
Confidential Information to be disclosed. Discloser shall reimburse Recipient
for reasonable legal fees and expenses incurred in Recipient’s effort to comply
with this provision. The parties agree that disclosure in accordance with this
Section 5.1 does not, by itself, invoke or otherwise give rise to the exclusions
of Section 5.1(c) or any other exceptions to the use and handling of
Confidential Information.
 
(c) Notwithstanding the definition of such term as set forth in Section 1.1,
Confidential Information shall not include information that is:
 
(i) in or becomes part of the public domain other than by disclosure by
Recipient in violation of this Agreement or a third party in violation of a duty
of confidentiality;
 
(ii) demonstrably known to Recipient previously, without a duty of
confidentiality;
 
(iii) independently developed by Recipient outside of this Agreement without
reference to or use of the other party’s Confidential Information; or
 
(iv) disclosed by Network-1 pursuant to Section 5.1(d) hereof; or
 
(v) rightfully obtained by Recipient from third parties without a known duty of
confidentiality.
 
 
21

--------------------------------------------------------------------------------

 
(d) Network-1 Disclosure Obligations.  MW agrees and acknowledges that
Network-1, as a public company, has disclosure obligations under the U.S.
securities laws.  MW understands that following the Closing Network-1 will issue
a press release regarding the transactions contemplated in this Agreement and
will file a Current Report on Form 8-K with the SEC which shall include this
Agreement as an exhibit.  In addition, Network-1, as it deems appropriate, may
elect to further disclose this Agreement and any of its terms either in
subsequent press releases, filings with the SEC and/or otherwise to meet its
responsibilities and obligations as a public company.
 
(e) Injunctive Relief.  It is understood and agreed that in the event of a
breach of this Section 5.1 damages may not be an adequate remedy and the
non-breaching party shall be entitled to apply for injunctive relief to restrain
any such breach, threatened or actual.
 
(f) Common Interest Disclosure.  MW and Network-1 agree that they may disclose
Confidential Information in furtherance of their common legal interest in
accordance with and subject to the Common Interest Agreement, dated March 18,
2013, between Network-1 and MW.
 
5.2   Transfer of Warrants by MW.  MW will not sell or otherwise dispose of any
of the Warrants or the Warrant Shares unless such sale or disposition is
pursuant to the terms of an effective registration statement under the
Securities Act or pursuant to an exemption from registration under the
Securities Act. MW consents that the transfer agent of Network-1 may be
instructed not to transfer the Warrants or any Warrant Shares, unless it
receives satisfactory evidence of compliance with the foregoing provisions, and
that there may be endorsed upon any certificate (or other instrument)
representing such securities (and any certificates issued in substitution
therefor) a standard legend calling attention to the foregoing restrictions or
transferability of the Warrants or Warrant Shares.
 
5.3   Transfer of Shares by Network-1.  Network-1 will not sell or otherwise
dispose of any of the Shares unless such sale or disposition is (a) pursuant to
the terms of an effective registration statement under the Securities Act or
pursuant to an exemption from registration
 
 
22

--------------------------------------------------------------------------------

 
under the Securities Act and (b) pursuant to and in accordance with the terms
and conditions of each of the Lifestreams Agreements. Network-1 consents that
Lifestreams may be instructed not to transfer any of the Shares, unless it
receives satisfactory evidence of compliance with the foregoing provisions, and
that there may be endorsed upon any certificate (or other instrument)
representing such Shares (and any certificates issued in substitution therefor)
a standard legend calling attention to the foregoing restrictions on
transferability of the Shares.
 
5.4   Gelernter Consulting Agreement.  MW shall, on a transitional basis, until
the earlier of (a) the date a new consulting agreement is entered into between
Network-1 and David Gelernter, or (b) December 31, 2013 (the “Obligation
Period”), use all commercially reasonable efforts to (i) make the benefit of the
consulting agreement, dated as of November 2011, by and between MW and David
Gelernter (the “Gelernter Consulting Agreement”) available to Network-1 so long
as Network-1 promptly reimburses MW for all payments made by MW in connection
therewith and indemnifies MW with respect thereto, pursuant to that certain
reimbursement and indemnity agreement between MS and Network-1 dated as of the
date hereof (the “Reimbursement and Indemnity Agreement”), and (ii) enforce at
the request of Network-1 and at the expense and for the account of Network-1,
any rights of MW arising from the Gelernter Consulting Agreement against David
Gelernter (including, without limitation, the right to elect to terminate the
Consulting Agreement in accordance with the terms thereof).  If any payments
required of Network-1 fall into arrears, MW may require advance payments of
amounts reasonably anticipated by MW to be owed under the Reimbursement and
Indemnity Agreement.  MW will not take any action or suffer any omission which
would limit or restrict or terminate in any material respect the benefits to
Network-1 of the Consulting Agreement unless, in good faith and after
consultation with and prior written notice to Network-1, MW is ordered in
writing to do so by a governmental entity of competent jurisdiction or MW is
otherwise required to do so by Law; provided, that, if any such order is
appealable, MW will, at Network-1’s cost and expense, take such actions as are
reasonably requested by Network-1 to file and pursue such appeal and to obtain a
stay of such order.  Notwithstanding the foregoing, MW shall not be indemnified
to the extent of any MW Losses (as defined in Section 6.1 hereof) that result
from (i) MW’s failure to take any lawful action in accordance with Network-1’s
reasonable instructions or (ii) MW’s gross negligence or willful misconduct.  MW
agrees not to deliver a
 
 
23

--------------------------------------------------------------------------------

 
termination of the Gelernter Consulting Agreement until the end of the
Obligation Period.  MW MAKES NO REPRESENTATION OR WARRANTY WITH RESPECT TO, AND
DOES NOT GUARANTEE, THE PERFORMANCE BY GELERNTER OF HIS OBLIGATIONS UNDER THE
GELERNTER CONSULTING AGREEMENT.
 
SECTION 6
 
INDEMNIFICATION
 
6.1   Indemnification.  Subject to the provisions in this Section 6, MW and
Network-1 each agree to, at its sole cost and expense, indemnify, defend and
hold harmless the other party or parties and each of their Affiliates and, their
respective directors, officers, partners, employees, representatives, advisers,
consultants, successors and assigns from and against any and all losses,
liabilities, expenses (including reasonable fees and disbursements of counsel
and reasonable expenses of investigation and defense), claims (including third
party claims), liens, encumbrances and other obligations of any nature
whatsoever (hereinafter individually, a “Loss” and collectively, “Losses”)
which, directly or indirectly, arise out of or result from any breach of any
representation and warranty, or any breach of any covenant or agreement, of such
party contained in this Agreement, the Conveyance Documents, any of the
Warrants, the Registration Rights Agreement, the Other Transaction Documents or
any agreement or document delivered pursuant hereto or thereto.
 
6.2   Method of Asserting Claims.  The party making a claim under this Section 6
is referred to as the “Indemnified Party” and the party against whom such claims
are asserted under this Section 6 is referred to as the “Indemnifying
Party”.  All claims by any Indemnified Party under this Section 6 shall be
asserted and resolved as follows:
 
(a) In the event any Indemnified Party shall have a claim against any
Indemnifying Party hereunder, including a claim or demand being asserted against
or sought to be collected from it by a third party, the Indemnified Party shall
send a “Claim Notice” with respect to such claim to the Indemnifying Party.
 
(b) After delivery of a Claim Notice, so long as any right to indemnification
exists pursuant to this Section 6, the affected parties each agree to retain all
books, records and other documentation related to such Claim Notice. In each
instance, the Indemnified Party shall have the right to be kept fully informed
by the Indemnifying Party and its legal counsel with
 
 
24

--------------------------------------------------------------------------------

 
respect to any legal proceedings. Any Confidential Information, except as may be
required by applicable Law, shall not be disclosed to any third Person (except
for the representatives of the party being provided with the information, in
which event the party being provided with the information shall request its
representatives not to disclose any such information which it otherwise required
hereunder to be kept confidential).
 
(c) The Indemnified Party shall take all reasonable steps to mitigate all
indemnifiable Losses upon and after becoming aware of any event which could
reasonably be expected to give rise to any Losses and damages that are
indemnifiable hereunder. No party shall be entitled to indemnification to the
extent of any insurance or tax benefits resulting from or which may be claimed
as a result of the facts and circumstances relating to any indemnifiable claim.
If any Losses are covered by insurance, the Indemnified Party shall use
commercially reasonable efforts to recover the amount of such Losses from the
insurer of such insurance which recovery shall reduce the amount of Losses
hereunder.
 
(d) To the extent that either party discharges any claim for indemnification
hereunder, subject to an insurance carrier’s right of subrogation, such party
shall be subrogated to all rights of the other against third parties.
 
6.3   Liability Limits.  Notwithstanding anything to the contrary set forth
herein, the maximum aggregate indemnification liability of either of MW or
Network-1 under Section 6.1 hereof for any inaccuracy in or breach of any
representation, warranty, covenant or agreement of MW or Network-1, as the case
may be, contained in this Agreement, or the Other Transaction Documents or any
agreement or document delivered pursuant hereto or thereto shall not exceed
$4,000,000.
 
SECTION 7
 
WARRANTY DISCLAIMERS AND LIMITATION OF LIABILITY
 
7.1   IN NO EVENT SHALL NETWORK-1 OR MW BE LIABLE TO EACH OTHER, WHETHER IN
CONTRACT, TORT, UNDER ANY WARRANTY OR ANY OTHER THEORY OF LIABILITY, FOR ANY
SPECIAL, INCIDENTAL, INDIRECT, COLLATERAL, CONSEQUENTIAL OR PUNITIVE DAMAGES,
INCLUDING, BUT NOT LIMITED TO, LOST BUSINESS OR PROFITS, IN CONNECTION WITH ANY
CLAIMS, LOSSES, DAMAGES, OR INJURIES ARISING OUT OF THE CONDUCT OF SUCH PARTY
PURSUANT TO THIS AGREEMENT, THE CONVEYANCE DOCUMENTS OR ANY AGREEMENTS OR
DOCUMENTS DELIVERED PURSUANT HERETO OR THERETO.
 
 
25

--------------------------------------------------------------------------------

 
7.2   Except as specifically set forth in Section 3 of this Agreement, nothing
within this Agreement, the Conveyance Documents or any agreements or documents
delivered pursuant hereto or thereto, shall be construed as (a) a warranty or
representation by MW as to the validity, scope and/or enforceability of any
patent or patent application of the Patents; (b) a warranty or representation by
MW that the practice of any patent or patent application of the Patents does not
or will not infringe any third party patent or other intellectual property
right; (c) conferring any license or any other right, by implication, estoppel
or otherwise, under any patent application, patent right, or other intellectual
property right, except as expressly granted herein; (d) imposing on MW any
obligation to institute any suit or action for infringement of any intellectual
property of MW, or to defend any suit or action brought by a third party that
challenges or concerns the validity of any intellectual property of MW; (e)
imposing on either party any obligation to file any patent application or secure
any patent or maintain in force any patent; or (f) conferring any
 
7.3  License or right with respect to any trademark, trade or brand name, a
corporate name of either party or any of their respective Affiliates or
subsidiaries, or any other name or mark, or contraction, abbreviation or
simulation thereof.
 
7.4   The representations and warranties set forth in Section 3 of this
Agreement are the only representations and warranties made by MW with respect to
the Patents. Except as specifically set forth herein, MW is selling the Patents
to Network-1 “as is”. EXCEPT AS SPECIFICALLY SET FORTH IN SECTION 3 OF THIS
AGREEMENT, MW MAKES NO WARRANTY, EXPRESS OR IMPLIED, AS TO ANY MATTER WHATSOEVER
RELATING TO THE PATENTS, ANY PAST, PRESENT, OR FUTURE CLAIMS OF INFRINGEMENT, OR
THE PATENT DOCUMENTATION, INCLUDING THE CONDITION OF THE FOREGOING, THE
MERCHANTABILITY OR THE FITNESS FOR ANY PARTICULAR PURPOSE. MW MAKES NO WARRANTY
AS TO THE ACCURACY, SUFFICIENCY, OR SUITABILITY FOR USE OF ANY PORTION OR ALL OF
THE PATENTS OR FOR THE DESIGN, DEVELOPMENT OR MANUFACTURE OF ANY PRODUCT OR THE
PROVISION OF ANY SERVICE, AND ASSUMES NO RESPONSIBILITY. EXCEPT AS SPECIFICALLY
SET FORTH IN SECTION 4 OF THIS AGREEMENT, NETWORK-1 MAKES NO WARRANTIES, EXPRESS
OR IMPLIED, WHATSOEVER.
 
 
26

--------------------------------------------------------------------------------

 
SECTION 8
 
GENERAL
 
8.1   Notices.  All notices, requests and other communications under this
Agreement must be in writing and will be deemed to have been duly given upon
receipt to the parties at the following addresses, facsimiles or e-mail (or at
such other address, facsimile or e-mail for a party as shall be specified by the
notice):
 
If to Network-1 Security Solutions, Inc.:
       
Network-1 Security Solutions, Inc.
445 Park Avenue, Suite 1020
New York, NY  10022
Attention: Corey Horowitz, Chairman and CEO
Facsimile: (212) 829-5771
E-mail: corey@network-1.com
 
   
with a copy (which shall not constitute notice) to:
 
   
Eiseman Levine Lehrhaupt & Kakoyiannis, P.C.
805 Third Avenue
New York, NY 10022
Attention:  Sam Schwartz, Esq.
Facsimile: (212) 355-4608
E-mail: sschwartz@eisemanlevine.com
 
 
If to Mirror Worlds, LLC:
 
 
Mirror Worlds, LLC
4540 Kinsey Drive
Tyler, Texas 75703
Attention: Kathleen N. Starrs
Facsimile: (203) 302-1779
E-mail: KNS@starrsadvisors.com
       



 
27

--------------------------------------------------------------------------------

 

       
With a copy (which shall not constitute notice) to:
   
Herrick, Feinstein LLP
2 Park Avenue
New York, New York  10016
Attention:  Irwin A. Kishner, Esq.
Facsimile:  (212) 545-3400
Email:  ikishner@herrick.com
 
 

8.2   Entire Agreement.  This Agreement, the Other Transaction Documents, the
exhibits and schedules hereto and thereto supersede all prior and
contemporaneous discussions and agreements, both written and oral, between the
parties with respect to the subject matter of this Agreement and constitute the
sole and entire agreement between the parties to this Agreement with respect to
the subject matter of this Agreement with the understanding that the Common
Interest Agreement, dated March 18, 2013, between the parties shall continue in
full force and effect after the Effective Date.
 
8.3   Consent to Name; Name Change.  Promptly following the Closing Date, but in
any event within five (5) business days after the Closing Date, MW shall take
all necessary actions to effect the change of its name to one not containing the
words “Mirror Worlds” or any variations thereof and shall deliver to Network-1
evidence of such change of name satisfactory to Network-1 and its counsel.  MW
shall also execute and deliver to Network-1 any consents or other instruments,
or take any other actions, which may be necessary in connection with this
Section 8.3.
 
8.4   Waiver.  Any term or condition of this Agreement may be waived at any time
by the party that is entitled to the benefit thereof, but no such waiver shall
be effective unless set forth in a written instrument duly executed by or on
behalf of the party waiving such term or condition. No waiver by any party of
any term or condition of this Agreement, in any one or more instances, shall be
deemed to be or construed as a waiver of the same or any other term or condition
of this Agreement on any future occasion.  All remedies, either under this
Agreement or by law or otherwise afforded, will be cumulative and not
alternative.
 
8.5   Amendment.  This Agreement may be amended, supplemented or modified only
by a written instrument duly executed by or on behalf of each party to this
Agreement.
 
 
28

--------------------------------------------------------------------------------

 
8.6   No Third-Party Beneficiary.  The terms and provisions of this Agreement
are intended solely for the benefit of each party hereto and their respective
successors or permitted assigns, and it is not the intention of the parties to
confer third-party beneficiary rights upon any other Person other than each
party’s Affiliates as specifically provided in this Agreement and the
Indemnified Parties.
 
8.7   Assignment: Binding Effect.  This Agreement may not be assigned by either
party without the express written consent of the other party.  This Agreement is
binding upon and inures to the benefit of the parties hereto and their
successors and permitted assigns.
 
8.8   Consent to Jurisdiction and Service of Process.  Each party hereby
irrevocably submits to the exclusive jurisdiction of any federal or state court
located in the County of New York, State of New York, in respect of any action,
suit or proceeding arising in connection with this Agreement, the Other
Transaction Documents and the transactions contemplated hereby and thereby, and
agrees that any such action, suit or proceeding shall be brought only in the
United States District Court for the Southern District of New York (and waives
any objection based on forum non conveniens or any other objection to venue
therein); provided, however, that such consent to jurisdiction is solely for the
purpose referred to in this Section 8.8 and shall not be deemed to be a general
submission to the jurisdiction of said courts or in the State of New York other
than for such purpose.  Any and all process may be served in any action, suit or
proceeding arising in connection with this Agreement or the Conveyance Documents
by complying with the provisions of Section 8.1 hereof. Such service of process
shall have the same effect as if the party being served were a resident in the
State of New York and had been lawfully served with such process in such
jurisdiction.  The parties hereby waive all claims of error by reason of such
service. Nothing herein shall affect the right of any party to service process
in any other manner permitted by Law or to commence legal proceedings or
otherwise proceed against the other in any other jurisdiction to enforce
judgments or rulings of the aforementioned courts.
 
8.9   Specific Performance.  The parties hereto agree that if any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached, to the extent that irreparable damage
may occur and no adequate remedy at law exists, then the parties shall be
entitled to seek specific performance of the terms hereof, in addition to any
other remedy at Law or equity.
 
 
29

--------------------------------------------------------------------------------

 
8.10   Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard for the
conflicts of laws principles thereof.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, CLAIM OR PROCEEDING (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THE ACTIONS OF THE
PARTIES HERETO OR THEIR RESPECTIVE AFFILIATES PURSUANT TO THIS AGREEMENT OR THE
OTHER TRANSACTION DOCUMENTS OR IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE
OR ENFORCEMENT HEREOF.
 
8.11   Severability.  If any one or more of the provisions of this Agreement is
or are for any reason held to be invalid, illegal or unenforceable by a court of
competent jurisdiction, the remaining provisions of this Agreement will be
unimpaired and will remain in full force and effect, and the invalid, illegal or
unenforceable provision will be replaced by a valid, legal and enforceable
provision that comes closest to the intent of the parties underlying the
invalid, illegal or unenforceable provision.
 
8.12   Survival.  The representations and warranties of MW contained in this
Agreement, the Other Transaction Documents or any agreement or document
delivered pursuant hereto or thereto shall survive the Effective Date for a
period of twelve (12) months, and thereafter be of no force or effect; The
representations and warranties of Network-1 contained in this Agreement or any
agreement or document delivered pursuant hereto or thereto shall survive the
Effective Date for a period of twelve (12) months, and thereafter be of no force
or effect.
 
8.13   Further Assurances.  At any time and from time to time after the
Effective Date at the request of Network-1, and without further consideration
but at the sole expense of Network-1, MW will (i) execute and deliver such other
instruments of sale, transfer, conveyance, assignment and confirmation and take
such other action as Network-1 may reasonably deem necessary or desirable in
order to transfer, convey and assign the Purchased Assets more effectively to
Network-1, (ii) continue to participate as a party to MW Petition for Certiorari
to the U.S. Supreme Court in the action styled Mirror Worlds, LLC, Petitioner v
Apple Inc. (US-SPM-DC 12-1158) (the “Supreme Court Action”) until Network-1 or
its subsidiary has been granted leave to intervene and take over for MW as a
real party in interest in the Supreme Court
 
 
30

--------------------------------------------------------------------------------

 
Action, (iii) submit documents in support of, and reasonably cooperate with,
Network-1’s efforts to intervene in the Supreme Court Action and (iv) submit
documents providing for Network-1 to take over the pending MW reexamination
proceeding at the PTO.  MW shall remain in existence until the earlier of (i)
the end of the Supreme Court Action or (ii) at such time as Network-1 or its
subsidiary has been substituted as the real party in interest in the Supreme
Court Action; provided, that, in any event MW shall not be obligated to stay in
existence beyond December 31, 2013.
 
8.14   Independent Parties.  This Agreement is not intended to and shall not
create any partnership, joint venture or agency relationship between either
party.
 
8.15   Precedence.  If any of the terms or conditions of this Agreement conflict
with any of the terms or conditions of any exhibit or schedule, the terms or
conditions, as applicable, of this Agreement shall control over such exhibit or
schedule.
 
8.16   Waiver of Conflicts.  The parties hereto understand and recognize that
the law firm of Cooper & Dunham LLP (“C&D”) has and continues to represent MW in
connection with patent prosecution matters pertaining to the Patents.  MW agrees
and consents that C&D may represent Network-1 and/or its Affiliates in the
continued prosecution of the Patents after the Effective Date.  Both MW and
Network-1 (including its Affiliates) knowingly waive any conflict of interest
created by such representation; provided that this waiver does not extend to (a)
C&D’s inappropriate use or disclosure of confidential information of either MW
or Network-1 (including its Affiliates) obtained by C&D in connection with the
work performed or (b) the representation of Network-1 by C&D in any litigation
between MW and Network-1.
 
8.17   Counterparts; Facsimile Signature; PDF.  This Agreement may be executed
in any number of counterparts, which together shall be deemed one original, and
delivery of copies of or facsimile or e-mail pdf signatures shall be deemed of
equal force as delivery of original signatures.
 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
31

--------------------------------------------------------------------------------

 


 
[SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT]
 


 
IN WITNESS WHEREOF, the parties hereto, each acting under due and proper
authority, have executed this Agreement as of the date written above.
 

 
 
MIRROR WORLDS, LLC
 
 
By: /s/ James B. Healy                 
Name:  James B. Healy
Title:     Managing Director
 
 
 
NETWORK-1 SECURITY
SOLUTIONS, INC.
         
By: /s/ Corey M. Horowitz          
   
Name: Corey M. Horowitz
   
Title: Chairman and Chief Executive Officer
 
     

 
 
 
 
 
32

--------------------------------------------------------------------------------

 
Schedule A
Disclosure Schedule


3.5           Litigation.
 


(a) Inter Partes Reexamination of U.S. Patent No. 6,768,999 in the United States
Patent and Trademark Office before the Board of Patent Appeals and Interferences
(Reexamination Application/Control No. 95/001, 171).
 
(b) Mirror Worlds, LLC v. Apple, Inc., Civil Action No. 6:08-cv-00088-LED, in
the United States District Court in the Eastern District of Texas (the
“Lawsuit”), and all appeals therefrom.
 
(c) Order, dated January 29, 2010, relating to the Lawsuit pursuant to which the
Court required Mirror Worlds, LLC to pay $23,100 for the services of Michael
McLemore.
 
(d) Order (granting Motion for Taxation of Costs), dated October 25, 2011,
relating to the Lawsuit pursuant to which the Court granted costs to Apple in
the agreed amount of $190,000.00 as detailed in the parties' submission.
 
(e) Order Granting Motion to Approve Supersedeas Bond and Stay Execution of
Judgment on Costs, dated November 16, 2011, relating to the Lawsuit.
 
3.10           Law Firm Encumbrances and Engagements
 
1. Engagement Letter, dated as of January 16, 2008, by and between Jenner &
Block LLP, Mirror Worlds, LLC (“Mirror Worlds”) and Plainfield Asset Management
LLC (“PAM”).
 
2. Engagement Letter, dated as of March 18, 2009, by and between Stroock &
Stroock & Lavan LLP, Mirror Worlds and PAM.
 
3. Engagement Letter, dated March 31, 2009, by and between Cooper & Dunham LLP
and Plainfield Specialty Holdings I Inc.
 
4. Engagement Letter, dated as of January __, 2011, by and between Ireland,
Carroll & Kelley, P.C. and Mirror Worlds.
 
 
33

--------------------------------------------------------------------------------

 
5. Engagement Agreement, dated as of May 5, 2011, by and between Finnegan,
Henderson, Farabow, Garrett & Dunner, LLP and Mirror Worlds.
 
6. Engagement Letter, dated as of June 1, 2011, by and between Boies, Schiller &
Flexner LLP and Mirror Worlds.
 
7. Engagement Letter, dated as of March 19, 2013, by and between Amster
Rothstein & Ebenstein LLP and Mirror Worlds.
 


 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
34

--------------------------------------------------------------------------------

 
Schedule B


Permitted Law Firm Encumbrances


 
1.  
Encumbrance of Stroock & Stroock & Lavan LLP (“Stroock”) with respect to a 5%
contingency fee payable to Stroock, pertaining to the Lawsuit in accordance with
the terms and provisions of Section 2(b) of the engagement letter, dated
March 18, 2009, among Stroock, MW and Plainfield Asset Management LLC.

 
 
2.  
Encumbrance of Ireland, Carroll and Kelley, P.C. (“ICK”) with respect to a 1%
contingency fee in excess of a $208.5 million recovery, payable to ICK,
pertaining to the Lawsuit in accordance with the terms and provisions of the
letter agreement, dated January __, 2011, among MW, Plainfield Specialty
Holdings Inc., Recognition Interface, LLC and ICK.

 


Other Permitted Encumbrances


 
1.  
Encumbrance of the Lifestreams Patent License Agreement pertaining to the
Patents.

 
 
2.  
Encumbrance of the Lifestreams Agreements pertaining to the Shares.

 
 
3.  
Encumbrances of the Security Agreement pertaining to the pledge of cash
collateral thereunder.

 
 


 
 
 
 
35

--------------------------------------------------------------------------------

 
Exhibit 1
 
Conveyance Documents
 
RECORDABLE ASSIGNMENT
 
Assignment of Patents from ASSIGNOR to ASSIGNEE
 
In consideration of the payment by ASSIGNEE to ASSIGNOR of good and valuable
consideration, the receipt of which is hereby acknowledged, ASSIGNOR:
 
Mirror Worlds, LLC
4540 Kinsey Dr.
Tyler, Texas 75703,


 
hereby sells, assigns, conveys, quitclaims, and transfers to ASSIGNEE:
 
Mirror Worlds Technologies, LLC
100 E. Ferguson, Suite 711
Tyler, Texas  75702


and the successors and assigns of the ASSIGNEE, all of ASSIGNOR’S entire right,
title, and interest in and to (1)each of those patents and patent applications
set forth in Exhibit A hereto, including, all divisions, continuations,
continuations-in-part, reissues, reexaminations, renewals, other post grant
issuances, and extensions thereof, any counterparts (foreign or otherwise)
claiming priority, in whole or in part, therefrom, utility models, patents of
importation/confirmation, and certificates of invention, filed or unfiled, and
like statutory rights, and the inventions disclosed in any of the above, (the
“PATENTS”), (2) all income, royalties, damages, and payments now or hereafter
due or payable based on the PATENTS, and (3) all causes of action (either in law
or in equity) and the sole right to sue, counterclaim, and recover for past,
present, and future infringement of the PATENTS.
 
ASSIGNOR authorizes ASSIGNEE to make applications for, and to receive, patents
for said PATENTS in any countries or regions, in ASSIGNEE’S name, or in
ASSIGNOR’S name, at ASSIGNEE’S election.
 
ASSIGNOR covenants and agrees (1) to execute or procure any further necessary
assurance of the title to the PATENTS, (2) at any time, upon the request and at
the expense of ASSIGNEE, to provide any testimony in any interference,
litigation, or proceeding related to the PATENTS, (3) to execute all papers that
may be necessary or desirable to perfect the title to said PATENTS, and (4) at
any time, upon the request and at the expense of ASSIGNEE, its successors, and
assigns, to execute all rightful oaths or declarations, and do all lawful acts
required to procure any PATENT, without further compensation, but at the expense
of ASSIGNEE, its successors, assigns, or other legal representatives.
 
 
1

--------------------------------------------------------------------------------

 
ASSIGNOR authorizes and requests the Commissioner of Patents to issue any United
States PATENTS to Mirror Worlds Technologies, LLC, as its ASSIGNEE.
 


Mirror Worlds, LLC




By:
____________________________________                                                                                                      Date:  ____________________
       Name: James B. Healy
       Title:  Managing Director
       Date:




IN WITNESS WHEREOF, ASSIGNOR has signed this Assignment on this _____ day of
May, 2013.


STATE OF                                          )
) ss.:
COUNTY OF                                     )


On this ______ day of May, 2013, before me, _____________________, the
undersigned officer, personally appeared James B. Healy, to me known and known
to me to be the Managing Director of Plainfield Specialty Holdings I Inc. and
acknowledged that he, as an officer authorized to do so, executed the foregoing
instrument for the purposes contained therein by signing the name of the company
by himself as an officer.


________________________________
Notary Public
 
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
Confirmation of Prior Assignment of Rights to Mirror Worlds, LLC and Assignment
and Quitclaim of Any Remaining Rights to Mirror Worlds Technologies, LLC
 


WHEREAS, subject to a prior agreement between Recognition Interface, LLC (“RI”)
and Plainfield Specialty Holdings I Inc. (“PLAINFIELD”), and for payment of good
and valuable consideration, previously acknowledged as received, RI previously
assigned to PLAINFIELD, and RI consented to the Assignment from PLAINFIELD to
Mirror Worlds, LLC (“ASSIGNOR”), of all of its right, title, and interest in and
to each of those patents and patent applications set forth in Exhibit A hereto,
including, all divisions, continuations, continuations-in-part, reissues,
reexaminations, renewals, other post grant issuances, and extensions thereof,
any counterparts (foreign or otherwise) claiming priority, in whole or in part,
therefrom, utility models, patents of importation/confirmation, and certificates
of invention, filed or unfiled, and like statutory rights, and the inventions
disclosed in any of the above (the “PATENTS”), (2) all income, royalties,
damages, and payments now or hereafter due or payable based on the PATENTS, and
(3) all causes of action (either in law or in equity) and the sole right to sue,
counterclaim, and recover for past, present, and future infringement of the
PATENTS.
 
WHEREAS RI wishes to confirm that it no longer retains any right, title, or
interest in and to (1) the PATENTS, (2) any income, royalties, damages, and
payments now or hereafter due or payable based on the PATENTS, and (3) any cause
of action (either in law or in equity) or right to sue, counterclaim, and
recover for past, present, and future infringement of the PATENTS;
 
Now, therefore, in consideration of good and valuable consideration received by
RI, the receipt of which is hereby acknowledged, and subject to an agreement
entered into by Network-1 Security Solutions, Inc. and RI dated May __, 2013, RI
hereby agrees that:
 
1.  
RI hereby consents to the assignment of the PATENTS from ASSIGNOR to Mirror
Worlds Technologies, LLC (“ASSIGNEE”); and

 
2.  
RI retains no right, title, or interest in and to (1) the PATENTS, (2) any
income, royalties, damages, and payments now or hereafter due or payable based
on the PATENTS, and (3) any cause of action (either in law or in equity) or
right to sue, counterclaim, and recover for past, present, and future
infringement of the PATENTS; and

 
 
3

--------------------------------------------------------------------------------

 
 
3.  
to the extent RI retained any right, title or interest in and to (1) the
PATENTS, (2) any income, royalties, damages, and payments now or hereafter due
or payable based on the PATENTS, and (3) any causes of action (either in law or
in equity) or any right to sue, counterclaim, and recover for past, present, and
future infringement of the PATENTS, RI hereby sells, assigns, conveys,
quitclaims, and transfers any such right, title, or interest to ASSIGNEE.

 
Recognition Interface, LLC






By:
____________________________________                                                                                                      Date:  ____________________
       Name:
       Title:
       Date:




IN WITNESS WHEREOF, Recognition Interface, LLC has signed this Assignment on
this _____ day of May, 2013.


STATE OF                                          )
                                                            ) ss.:
COUNTY OF                                     )


On this ______ day of May, 2013, before me, _____________________, the
undersigned officer, personally appeared Frank A. Weil, to me known and known to
me to be the President of Recognition Interface, LLC and acknowledged that he,
as an officer authorized to do so, executed the foregoing instrument for the
purposes therein contained by signing the name of the company by himself as an
officer.


________________________________
Notary Public


 
 
 
 

 
 
4

--------------------------------------------------------------------------------

 
Exhibit A


The PATENTS


U.S. Patent App. No.
Title
Filing Date
U.S. Patent No.
Issue Date
Status

 
 
08/673,255
 
DOCUMENT STREAM OPERATING SYSTEM
 
06/28/1996
 
6,006,227
 
12/21/1999
 
Patented
 
90/010,506
 
DOCUMENT STREAM OPERATING SYSTEM
 
04/23/2009
 
6,006,227 C1
 
06/07/2011
 
 
90/011,605
 
DOCUMENT STREAM OPERATING SYSTEM
 
03/29/2011
 
6,006,227 C2
 
12/20/2011
 
 
09/398,611
 
DOCUMENT STREAM OPERATING SYSTEM
 
09/17/1999
 
6,638,313
 
10/28/2003
 
Patented
 
90/010,513
 
DOCUMENT STREAM OPERATING SYSTEM
 
04/23/2009
 
6,638,313 C1
 
05/03/2011
 
 
90/011,348
 
DOCUMENT STREAM OPERATING SYSTEM
 
11/19/2010
 
6,638,313 C2
 
12/20/2011
 
 
09/499,996
 
DELIVERING TARGETED, ENHANCED ADVERTISEMENTS ACROSS ELECTRONIC NETWORKS
 
02/08/2000
 
6,496,857
 
12/17/2002
 
Patented
 
09/892,258
 
ENTERPRISE, STREAM-BASED, INFORMATION MANAGEMENT SYSTEM
 
06/26/2001
 
6,768,999
 
07/27/2004
 
Patented
 
09/892,385
 
DESKTOP, STREAM-BASED, INFORMATION MANAGEMENT SYSTEM
 
06/26/2001
 
N/A
 
N/A
 
Abandoned
 
10/013,150
 
DOCUMENT STREAM OPERATING SYSTEM WITH DOCUMENT ORGANIZING AND DISPLAY FACILITIES
 
12/10/2001
 
6,725,427
 
04/20/2004
 
Patented
 
10/238,367
 
STREAM-BASED INFORMATION MANAGEMENT SYSTEM
 
09/09/2002
 
N/A
 
N/A
 
Abandoned
 
10/397,752
 
DOCUMENT STREAM OPERATING SYSTEM
 
03/26/2003
 
N/A
 
N/A
 
Abandoned

 
 
 
5

--------------------------------------------------------------------------------

 
 
U.S. Patent App. No.
Title
Filing Date
U.S. Patent No.
Issue Date
Status

 
 
10/455,607
 
STREAM-BASED INFORMATION MANAGEMENT SYSTEM
 
06/04/2003
 
N/A
 
N/A
 
Abandoned
 
10/834,561
 
DOCUMENT STREAM OPERATING SYSTEM
 
04/27/2004
 
N/A
 
N/A
 
Abandoned
 
11/528,070
 
DESKTOP, STREAM-BASED, INFORMATION MANAGEMENT SYSTEM
 
09-26-2006
 
7,865,538
 
01/04/2011
 
Patented
 
11/607,099
 
DOCUMENT STREAM OPERATING SYSTEM
 
12/01/2006
 
N/A
 
N/A
 
Abandoned
 
12/049,237
 
DOCUMENT STREAM OPERATING SYSTEM
 
03/14/2008
 
N/A
 
N/A
 
Pending
 
12/049,247
 
DOCUMENT STREAM OPERATING SYSTEM
 
03/14/2008
 
N/A
 
N/A
 
Abandoned
 
12/049,249
 
DOCUMENT STREAM OPERATING SYSTEM
 
03/14/2008
 
N/A
 
N/A
 
Pending
 
12/077,047
 
DESKTOP, STREAM-BASED, INFORMATION MANAGEMENT SYSTEM
 
03/14/2008
 
7,849,105
 
12/07/2010
 
Patented
 
12/761,262
 
DOCUMENT STREAM OPERATING SYSTEM
 
04/15/2010
 
N/A
 
N/A
 
Pending
 
12/966,809
 
DESK-TOP, STREAM-BASED, INFORMATION MANAGEMENT SYSTEM
 
12/13/2010
 
8,255,439
 
08/28/2012
 
Patented
 
13/234,026
 
DOCUMENT STREAM OPERATING SYSTEM
 
09/15/2011
 
N/A
 
N/A
 
Pending

 
 
6

--------------------------------------------------------------------------------

 
 
U.S. Patent App. No.
Title
Filing Date
U.S. Patent No.
Issue Date
Status

 
 
13/399,956
 
DESKTOP, STREAM-BASED, INFORMATION MANAGEMENT SYSTEM
 
02/17/2012
 
8,280,931
 
10/02/2012
 
Patented
 
13/602,578
 
DESKTOP, STREAM-BASED, INFORMATION MANAGEMENT SYSTEM
 
09/04/2012
 
N/A
 
N/A
 
Pending
 
90/011,347
 
DOCUMENT STREAM OPERATING SYSTEM WITH DOCUMENT ORGANIZING AND DISPLAY FACILITIES
 
11/19/ 2010
 
N/A
 
N/A
 
Pending
 
95/001,171
 
ENTERPRISE, STREAM-BASED, INFORMATION MANAGEMENT SYSTEM
 
04/23/2009
 
N/A
 
N/A
 
Pending
 
95/001,172
 
DOCUMENT STREAM OPERATING SYSTEM WITH DOCUMENT ORGANIZING AND DISPLAY FACILITIES
 
04/23/2009
 
N/A
 
N/A
 
Pending









 
 
 
 

 
 
7

--------------------------------------------------------------------------------

 




U.S. Provisional Patent App. No.
Title
Filing Date
Status
 
60/240,480
 
WIRELESS APPLIANCE ACCESS TO HETEROGENEOUS DOCUMENTS IN TIME-ORDERED STREAMS
 
10/13/2000
 
Expired
 
60/274,575
 
INFORMATION MANAGEMENT SOLUTION, INCLUDING PEERING SERVICES
 
03/09/2001
 
Expired







PCT App. No.
Title
Int’l Filing Date
 
PCT/US01/40060
 
DELIVERING TARGETED, ENHANCED ADVERTISEMENTS ACROSS ELECTRONIC NETWORKS
 
02/07/2001











The PATENTS, in addition to the above-listed patent applications and patents,
further include all divisions, continuations, continuations-in-part, reissues,
reexaminations, renewals, other post grant issuances, and extensions thereof,
any counterparts (foreign or otherwise) claiming priority, in whole or in part,
therefrom, utility models, patents of importation/confirmation, and certificates
of invention, filed or unfiled, and like statutory rights, and the inventions
disclosed in any of the above.
 
 
8

--------------------------------------------------------------------------------

 
Exhibit 1




RECORDABLE ASSIGNMENT
NUNC PRO TUNC
 
Assignment of Patents from ASSIGNOR to ASSIGNEE
Effective March 5, 2008
 


WHEREAS a patent assignment agreement (the “PATENT ASSIGNMENT AGREEMENT”) was
made and entered into on March 5, 2008, by and between ASSIGNOR:
 
Plainfield Specialty Holdings I Inc.
4540 Kinsey Dr.
Tyler, Texas 75703,


 
a corporation organized under the laws of the State of Delaware, and ASSIGNEE:
 
Mirror Worlds, LLC
4540 Kinsey Dr.
Tyler, Texas 75703,


a corporation organized under the laws of the State of Texas.
 
WHEREAS, it was the clear and manifest intent of ASSIGNOR on March 5, 2008,
pursuant to the PATENT ASSIGNMENT AGREEMENT, to sell, assign, convey, quitclaim,
and transfer to ASSIGNEE all of ASSIGNOR’s entire right, title, and interest in
and to (1) U.S. Patent Application Serial No. 09/499,996, now U.S. Patent No.
6,496,857, and U.S. Patent Application Serial No. 09/892,385 and PCT/US01/40060
(the “PATENTS”), (2) all income, royalties, damages, and payments now or
hereafter due or payable based on the PATENTS, and (3) all causes of action
(either in law or in equity) and the sole right to sue, counterclaim, and
recover for past, present, and future infringement of the PATENTS;
 
WHEREAS, ASSIGNOR and ASSIGNEE have realized that there were certain ambiguities
in the PATENT ASSIGNMENT AGREEMENT;
 
WHEREAS, ASSIGNOR, prior to March 5, 2008, was the owner of the entire right,
title, and interest in and to (1) the PATENTS, (2) all income, royalties,
damages, and payments now or hereafter due or payable based on the PATENTS, and
(3) all causes of action (either in law or in equity) and the sole right to sue,
counterclaim, and recover for past, present, and future infringement of the
PATENTS;
 
 
1

--------------------------------------------------------------------------------

 
Now, therefore, in consideration of the payment by ASSIGNEE to ASSIGNOR of good
and valuable consideration, the receipt of which is hereby acknowledged,
ASSIGNOR sells, assigns, conveys, quitclaims, and transfers, nunc pro tunc,
effective March 5, 2008, to ASSIGNEE and the successors and assigns of ASSIGNEE,
the entire right, title, and interest in and to (1) the PATENTS, (2) all income,
royalties, damages, and payments now or hereafter due or payable based on the
PATENTS, and (3) all causes of action (either in law or in equity) and the sole
right to sue, counterclaim, and recover for past, present, and future
infringement of the PATENTS.
 
ASSIGNOR hereby covenants that no assignment, sale, agreement, or encumbrance
has been, or will be, made or entered into which would conflict with this
Assignment.
 
ASSIGNOR covenants and agrees (1) to execute or procure any further necessary
assurance of the title to the PATENTS, (2) at any time, upon the request and at
the expense of ASSIGNEE, to provide any testimony in any interference,
litigation, or proceeding related to the PATENTS, (3) to execute all papers that
may be necessary or desirable to perfect the title to said PATENTS, and (4) at
any time, upon the request and at the expense of ASSIGNEE, its successors, and
assigns, to execute all rightful oaths or declarations, and do all lawful acts
required to procure any PATENT, without further compensation, but at the expense
of ASSIGNEE, its successors, assigns, or other legal representatives.
 
ASSIGNOR authorizes and requests the Commissioner of Patents to issue any United
States PATENTS to Mirror Worlds, LLC, as its ASSIGNEE.
 


 
2

--------------------------------------------------------------------------------

 
Plainfield Specialty Holdings I Inc.


By:
____________________________________                                                                                                      Date:  ____________________
       Name:
       Title:
       Date:


IN WITNESS WHEREOF, ASSIGNOR has signed this Assignment on this _____ day of
May, 2013.


STATE OF                                           )
                                                             ) ss.:
COUNTY OF                                      )


On this ______ day of May, 2013, before me, _____________________, the
undersigned officer, personally appeared James B. Healy, to me known and known
to me to be the Managing Director of Plainfield Specialty Holdings I, Inc. and
acknowledged that he, as an officer authorized to do so, executed the foregoing
instrument for the purposes contained therein by signing the name of the company
by himself as an officer.


                     ________________________________
                                                                                                                                                        
Notary Public
 
 
 
 
3

--------------------------------------------------------------------------------

 
Exhibit 2


Patents & Patent Applications


The Patents


U.S. Patent App. No.
Title
Filing Date
U.S. Patent No.
Issue Date
Status

 
 
08/673,255
 
DOCUMENT STREAM OPERATING SYSTEM
 
06/28/1996
 
6,006,227
 
12/21/1999
 
Patented
 
90/010,506
 
DOCUMENT STREAM OPERATING SYSTEM
 
04/23/2009
 
6,006,227 C1
 
06/07/2011
 
 
90/011,605
 
DOCUMENT STREAM OPERATING SYSTEM
 
03/29/2011
 
6,006,227 C2
 
12/20/2011
 
 
09/398,611
 
DOCUMENT STREAM OPERATING SYSTEM
 
09/17/1999
 
6,638,313
 
10/28/2003
 
Patented
 
90/010,513
 
DOCUMENT STREAM OPERATING SYSTEM
 
04/23/2009
 
6,638,313 C1
 
05/03/2011
 
 
90/011,348
 
DOCUMENT STREAM OPERATING SYSTEM
 
11/19/2010
 
6,638,313 C2
 
12/20/2011
 
 
09/499,996
 
DELIVERING TARGETED, ENHANCED ADVERTISEMENTS ACROSS ELECTRONIC NETWORKS
 
02/08/2000
 
6,496,857
 
12/17/2002
 
Patented
 
09/892,258
 
ENTERPRISE, STREAM-BASED, INFORMATION MANAGEMENT SYSTEM
 
06/26/2001
 
6,768,999
 
07/27/2004
 
Patented
 
09/892,385
 
DESKTOP, STREAM-BASED, INFORMATION MANAGEMENT SYSTEM
 
06/26/2001
 
N/A
 
N/A
 
Abandoned
 
10/013,150
 
DOCUMENT STREAM OPERATING SYSTEM WITH DOCUMENT ORGANIZING AND DISPLAY FACILITIES
 
 
12/10/2001
 
6,725,427
 
04/20/2004
 
Patented

 
 
1

--------------------------------------------------------------------------------

 
 
U.S. Patent App. No.
Title
Filing Date
U.S. Patent No.
Issue Date
Status

 
10/238,367
STREAM-BASED INFORMATION MANAGEMENT SYSTEM
09/09/2002
N/A
N/A
Abandoned
 
10/397,752
 
DOCUMENT STREAM OPERATING SYSTEM
 
03/26/2003
 
N/A
 
N/A
 
Abandoned
 
10/455,607
 
STREAM-BASED INFORMATION MANAGEMENT SYSTEM
 
06/04/2003
 
N/A
 
N/A
 
Abandoned
 
10/834,561
 
DOCUMENT STREAM OPERATING SYSTEM
 
04/27/2004
 
N/A
 
N/A
 
Abandoned
 
11/528,070
 
DESKTOP, STREAM-BASED, INFORMATION MANAGEMENT SYSTEM
 
09-26-2006
 
7,865,538
 
01/04/2011
 
Patented
 
11/607,099
 
DOCUMENT STREAM OPERATING SYSTEM
 
12/01/2006
 
N/A
 
N/A
 
Abandoned
 
12/049,237
 
DOCUMENT STREAM OPERATING SYSTEM
 
03/14/2008
 
N/A
 
N/A
 
Pending
 
12/049,247
 
DOCUMENT STREAM OPERATING SYSTEM
 
03/14/2008
 
N/A
 
N/A
 
Abandoned
 
12/049,249
 
DOCUMENT STREAM OPERATING SYSTEM
 
03/14/2008
 
N/A
 
N/A
 
Pending
 
12/077,047
 
DESKTOP, STREAM-BASED, INFORMATION MANAGEMENT SYSTEM
 
03/14/2008
 
7,849,105
 
12/07/2010
 
Patented
 
12/761,262
 
DOCUMENT STREAM OPERATING SYSTEM
 
04/15/2010
 
N/A
 
N/A
 
Pending
 
12/966,809
 
DESK-TOP, STREAM-BASED, INFORMATION MANAGEMENT SYSTEM
 
 
12/13/2010
 
8,255,439
 
08/28/2012
 
Patented

 
 
2

--------------------------------------------------------------------------------

 


U.S. Patent App. No.
Title
Filing Date
U.S. Patent No.
Issue Date
Status

 
13/234,026
DOCUMENT STREAM OPERATING SYSTEM
09/15/2011
N/A
N/A
Pending
 
13/399,956
 
DESKTOP, STREAM-BASED, INFORMATION MANAGEMENT SYSTEM
 
02/17/2012
 
8,280,931
 
10/02/2012
 
Patented
 
13/602,578
 
DESKTOP, STREAM-BASED, INFORMATION MANAGEMENT SYSTEM
 
09/04/2012
 
N/A
 
N/A
 
Pending
 
90/011,347
 
DOCUMENT STREAM OPERATING SYSTEM WITH DOCUMENT ORGANIZING AND DISPLAY FACILITIES
 
11/19/ 2010
 
N/A
 
N/A
 
Pending
 
95/001,171
 
ENTERPRISE, STREAM-BASED, INFORMATION MANAGEMENT SYSTEM
 
04/23/2009
 
N/A
 
N/A
 
Pending
 
95/001,172
 
DOCUMENT STREAM OPERATING SYSTEM WITH DOCUMENT ORGANIZING AND DISPLAY FACILITIES
 
04/23/2009
 
N/A
 
N/A
 
Pending











 
 
 

 
 
3

--------------------------------------------------------------------------------

 


U.S. Provisional Patent App. No.
Title
Filing Date
Status
 
60/240,480
 
WIRELESS APPLIANCE ACCESS TO HETEROGENEOUS DOCUMENTS IN TIME-ORDERED STREAMS
 
10/13/2000
 
Expired
 
60/274,575
 
INFORMATION MANAGEMENT SOLUTION, INCLUDING PEERING SERVICES
 
03/09/2001
 
Expired







PCT App. No.
Title
Int’l Filing Date
 
PCT/US01/40060
 
DELIVERING TARGETED, ENHANCED ADVERTISEMENTS ACROSS ELECTRONIC NETWORKS
 
02/07/2001











The Patents, in addition to the above-listed patent applications and patents,
further include all divisions, continuations, continuations-in-part, reissues,
reexaminations, renewals, other post grant issuances, and extensions thereof,
any counterparts (foreign or otherwise) claiming priority, in whole or in part,
therefrom, utility models, patents of importation/confirmation, and certificates
of invention, filed or unfiled, and like statutory rights, and the inventions
disclosed in any of the above.




 
4

--------------------------------------------------------------------------------

 
Exhibit 3
Form of Warrants




Warrant Certificate


 
NEITHER THE WARRANTS REPRESENTED BY THIS CERTIFICATE NOR THE SECURITIES ISSUABLE
UPON EXERCISE HEREOF HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR UNDER ANY STATE SECURITIES LAW AND MAY NOT BE TRANSFERRED IN
VIOLATION OF SUCH ACT OR LAWS, THE RULES AND REGULATIONS THEREUNDER OR THE
PROVISIONS OF THIS WARRANT CERTIFICATE.


THESE SECURITIES SHALL BE DEPOSITED INTO ESCROW AND SUBJECT TO THE TERMS AND
CONDITIONS OF AN ESCROW AGREEMENT, DATED MAY __, 2013 AMONG NETWORK-1 SECURITY
SOLUTIONS, INC., MIRROR WORLDS, LLC AND THE ESCROW AGENT (THE “ESCROW
AGREEMENT”) WHICH RESTRICTS THE TRANSFER HEREOF.  A COPY OF THE ESCROW AGREEMENT
CAN BE OBTAINED FROM THE COMPANY AT ITS PRINCIPAL EXECUTIVE OFFICES.


May __, 2013




WARRANTS TO PURCHASE AN AGGREGATE OF 875,000 SHARES
OF COMMON STOCK OF
NETWORK-1 SECURITY SOLUTIONS, INC.
(INCORPORATED UNDER THE LAWS OF THE STATE OF DELAWARE)


ISSUED TO


MIRROR WORLDS, LLC


DATED:  May __, 2013


THIS IS TO CERTIFY that, for value received, Mirror Worlds, LLC or its
registered permitted assigns (herein collectively referred to as the
“Warrantholder”), is entitled to the number of warrants (together with any
subsequent warrants issued pursuant to the terms hereof, the “Warrants”) set
forth above, each of which represents the right, upon the due exercise hereof,
at any time commencing on the date hereof (the “Commencement Date”) and ending
on the fifth anniversary of the Commencement Date (the “Expiration Date”), to
purchase from Network-1 Security Solutions, Inc., a Delaware corporation (the
“Company”), one fully paid and nonassessable share, free from tax liens and
charges, of common stock, par value $.01 per share (the “Common Stock”), of the
Company upon surrender hereof, with the form of election to purchase included
herein (the “Election to Purchase”) completed and duly executed, at the office
 
 
1

--------------------------------------------------------------------------------

 
of the Company, and upon simultaneous payment therefor of an exercise price per
share equal to the Purchase Price (as defined in Section 1 below) in cash
payable to the order of the Company.  The number of shares of Common Stock
issuable upon exercise of the Warrants (individually, a “Share” and
collectively, the “Shares”) and the Purchase Price therefor are subject to
adjustment as provided herein.


1.           Purchase Price


The purchase price for each of the Shares purchasable hereunder (the “Purchase
Price”) shall be equal to $_____ per Share, subject to adjustment as hereinafter
described.


2.           Definition of Market Price


Unless otherwise provided herein, for purposes of any computations made
hereunder, “Market Price” per share of Common Stock on any date shall be: (i) if
the Common Stock is listed or admitted for trading on any national securities
exchange, the average of the last reported sales price per share as reported on
such national securities exchange over the last sixty (60) trading days before
such date; (ii) if the Common Stock is not listed or admitted for trading on any
national securities exchange, the last daily closing price per share  as
reported on the Over-The-Counter Bulletin Board (“OTCBB”) or a similar service
if OTCBB is not reporting such information over the last sixty (60) trading days
before such date; or (iii) if the Common Stock is not listed or admitted for
trading on any national securities exchange or quoted and reported on the OTCBB
or a comparable system, the fair market value of such shares as determined in
good faith by the Board of Directors of the Company.


3.           Transfer


The Warrants may not be transferred, sold or assigned in whole or in part,
except (i) to an Affiliate of the Warrantholder (as the term “Affiliate” is
defined in Section 1.1 of the Asset Purchase Agreement, dated May ____, 2013,
between Mirror Worlds, LLC and the Company) (the “Purchase Agreement)), and (ii)
to up to ten (10) unaffiliated third party purchasers, and in each of the
foregoing cases are subject to the provisions of an Escrow Agreement, dated
May ____, 2013, between the Company, Mirror Worlds, LLC  and the Escrow Agent as
defined therein.  Transfer of the Warrants shall be made by delivery of a duly
executed notice of assignment, in the form annexed hereto.  In the event of the
transfer of less than all of the Warrants, a new warrant certificate shall be
issued in the name of the Warrantholder for the remaining number of Warrants not
transferred.
 
 
 

 
 
2

--------------------------------------------------------------------------------

 
4.           Issuance of Shares


Upon surrender of the Warrants and payment of the Purchase Price as aforesaid,
the Company shall issue and deliver with all reasonable dispatch the
certificate(s) for the Shares to or upon the written order of the Warrantholder
and in such name or names as the Warrantholder may designate.  Such
certificate(s) shall represent the number of Shares issuable upon the exercise
of the Warrants so surrendered, together with a cash amount in respect of any
fraction of a Share otherwise issuable upon such exercise.


Certificates representing the Shares shall be deemed to have been issued and the
person so designated to be named therein shall be deemed to have become a holder
of record of such Shares as of the date of the surrender of the Warrants and
payment of the Purchase Price as aforesaid, notwithstanding that the transfer
books for the Shares or other classes of stock purchasable upon the exercise of
the Warrants shall then be closed or the certificate(s) for the Shares in
respect of which the Warrants are then exercised shall not then have been
actually delivered to the Warrantholder.  As soon as practicable after each such
exercise of the Warrants, the Company shall issue and deliver the certificate(s)
for the Shares issuable upon such exercise, registered as requested. The
Warrants shall be exercisable, at the election of the registered holder hereof,
either as an entirety or from time to time for part of the number of Shares
specified herein, but in no event shall fractional Shares be issued with regard
to the exercise of the Warrants.  In the event that only a portion of the
Warrants are exercised at any time prior to the close of business on the
Expiration Date, a new warrant certificate shall be issued to the Warrantholder
for the remaining number of Shares purchasable pursuant hereto.


Prior to due presentment for registration of transfer of the Warrants, the
Company shall deem and treat the Warrantholder as the absolute owner of the
Warrants for the purpose of any exercise hereof or any distribution to the
Warrantholder and for all other purposes, and the Company shall not be affected
by any notice to the contrary.


5.           Payment of Expenses, Taxes, etc. upon Exercise


The Company shall pay all documentary stamp taxes, if any, attributable to the
issuance of the Shares upon the exercise of the Warrants; provided, however,
that the Company shall not be required to pay any tax or taxes which may be
payable in respect of any transfer involved in the issue or delivery of any
certificates for Shares in a name other than that of the Warrantholder upon the
exercise of the Warrants, and in such case the Company shall not be required to
issue or deliver any certificates for Shares until or unless the person or
persons requesting the issuance have paid to the Company the amount of such tax
or have established to the Company's satisfaction that such tax has been paid or
is not required to be paid.


6.           Lost, Stolen or Mutilated Warrant Certificate


In case this warrant certificate shall be mutilated, lost, stolen or destroyed,
the Company shall issue and deliver, in exchange and substitution for and upon
cancellation of the mutilated warrant certificate, or in lieu of and
substitution for the warrant certificate lost, stolen or destroyed, a new
warrant certificate of like tenor and representing an equivalent number of
Shares purchasable upon exercise, but only upon receipt of evidence reasonably
satisfactory to
 
 
3

--------------------------------------------------------------------------------

 
the Company of such loss, theft or destruction of such warrant certificate and
reasonable indemnity, if requested, also reasonably satisfactory to the
Company.  Upon providing an appropriate indemnification, no bond or other
security shall be required from the original Warrantholder in connection with
the replacement by the Company of a lost, stolen or mutilated warrant
certificate.


7.           Covenants of Company


(a)           The Company shall at all times through the Expiration Date reserve
and keep available, out of its aggregate authorized but unissued shares of
Common Stock, the number of Shares deliverable upon the exercise of the
Warrants.


(b)           Before taking any action which would cause an adjustment pursuant
to the terms set forth herein reducing the portion of the Purchase Price
attributable to the Shares below the then par value (if any) of such Shares, the
Company shall take any corporate action which may, in the opinion of its counsel
(which may be counsel regularly engaged by the Company), be necessary in order
that the Company may validly and legally issue fully paid and nonassessable
Shares at the Purchase Price as so adjusted.


(c)           The Company covenants that all Shares issued upon exercise of the
Warrants shall, upon issuance in accordance with the terms hereof, be fully paid
and nonassessable and free from all pre-emptive rights and taxes, liens,
encumbrances, charges and security interests created by the Company with respect
to the issuance and holding thereof.
 
8.           Rights Upon Expiration


Unless the Warrants are surrendered and payment made for the Shares as herein
provided before the close of business on the Expiration Date, this warrant
certificate will become wholly void and all rights evidenced hereby will
terminate after such time.


9.           Exchange of Warrant Certificate


This warrant certificate may be exchanged for a number of warrant certificates
of the same tenor as this warrant certificate for the purchase in the aggregate
of the same number of Shares of the Company as are purchasable upon the exercise
of this warrant certificate, upon surrender hereof at the office of the Company
with written instructions as to the denominations of the warrant certificates to
be issued in exchange.


10.           Adjustment for Certain Events


(a)           In case the Company shall at any time after the date the Warrants
are first issued (i) declare a dividend on the Common Stock payable in shares of
the Company's capital stock (whether in shares of Common Stock or of capital
stock of any other class), (ii) subdivide the outstanding Common Stock, (iii)
reverse split the outstanding Common Stock into a smaller number of shares, or
(iv) issue any shares of the Company's capital stock in a reclassification of
the Common Stock (including any such reclassification in connection with a
consolidation or merger in which the Company is the continuing corporation),
then, in each case, the Purchase
 
 
4

--------------------------------------------------------------------------------

 
Price in effect at the time of the record date for such dividend or of the
effective date of such subdivision, reverse split or reclassification, and/or
the number and kind of shares of capital stock issuable upon exercise of the
Warrants on such date, shall be proportionately adjusted so that the holder of
any Warrant exercised after such time shall be entitled to receive the aggregate
number and kind of securities which, if such Warrant had been exercised
immediately prior to such date, such holder would have owned upon such exercise
and been entitled to receive by virtue of such dividend, subdivision, reverse
split or reclassification.  Any such adjustment shall become effective
immediately after the record date of such dividend or the effective date of such
subdivision, reverse split or reclassification and shall be made successively
whenever any event listed above shall occur.


(b)            In case the Company shall fix a record date for the making of a
distribution to all holders of Common Stock (including any such distribution
made in connection with a consolidation or merger in which the Company is the
continuing corporation) of evidences of indebtedness or assets (other than cash
dividends or cash distributions payable out of earnings, consolidated earnings,
if the Company shall have one or more subsidiaries, or earned surplus, or
dividends payable in Common Stock for which adjustment is made under Section
10(a) above) or rights, options or warrants to subscribe for or purchase Common
Stock, then, in each case, the Purchase Price per Share to be in effect after
such record date shall be determined by multiplying the Purchase Price in effect
immediately prior to such record date by a fraction, of which the numerator
shall be the current Market Price for a share of Common Stock on such record
date less the fair market value of the portion of the assets or evidences of
indebtedness so to be distributed or of such subscription rights, options or
warrants applicable to one share of Common Stock, and of which the denominator
shall be the current Market Price for a share of Common Stock.  In the event
that the Company and the Warrantholder cannot agree as to such fair market
value, such determination of fair market value shall be made by an appraiser who
shall be mutually selected by the Company and the Warrantholder, and the
reasonable costs of such appraiser shall be borne by the Company.  Any such
adjustment shall become effective immediately after the record date for such
distribution and shall be made successively whenever such a record date is
fixed, and in the event that such distribution is not so made, the Purchase
Price shall again be adjusted to be the Purchase Price which would then be in
effect if such record date had not been fixed.


(c)           No adjustment in the Purchase Price shall be required unless such
adjustment would require a decrease of at least one cent ($0.01) in such price;
provided, however, that any adjustment which by reason of this Section 10(c) is
not required to be made shall be carried forward and taken into account in any
subsequent adjustment.  All calculations under this Section 10 shall be made to
the nearest cent or to the nearest one-hundredth of a share, as the case may be,
but in no event shall the Company be obligated to issue fractional shares of
Common Stock or fractional portions of any securities upon the exercise of the
Warrants.


(d)           In the event that at any time, as a result of an adjustment made
pursuant to Section 10 hereof, the holder of any Warrant thereafter exercised
shall become entitled to receive any shares of capital stock or warrants or
other securities of the Company other than the Shares, thereafter the number of
such other shares of capital stock or warrants or other securities so receivable
upon exercise of this Warrant shall be subject to adjustment from time to time
in a manner and on terms as nearly equivalent as practicable to the provisions
with respect to the
 
 
5

--------------------------------------------------------------------------------

 
Shares contained in this Section 10, and the provisions of this warrant
certificate with respect to the Shares shall apply, to the extent applicable, on
like terms to any such other shares of capital stock or warrants or other
securities.


(e)           Upon each adjustment of the Purchase Price as a result of
calculations made in this Section 10, each Warrant outstanding immediately prior
to the making of such adjustment shall thereafter evidence the right to
purchase, at the adjusted Purchase Price, that number of Shares (calculated to
the nearest hundredth), obtained by (i) multiplying the number of Shares
purchasable upon exercise of a Warrant immediately prior to such adjustment of
the Purchase Price by the Purchase Price in effect immediately prior to such
adjustment and (ii) dividing the product so obtained by the Purchase Price in
effect immediately after such adjustment of the Purchase Price.


(f)           In case of any capital reorganization of the Company or of any
reclassification of the Common Stock (other than a change in par value or from a
specified par value to no par value or from no par value to a specified par
value or as a result of subdivision or combination) or in case of the
consolidation of the Company with, or the merger of the Company into, any other
corporation (other than a consolidation or merger in which the Company is the
continuing corporation) or of the sale of the properties and assets of the
Company as, or substantially as, an entirety, each Warrant shall, after such
reorganization, reclassification, consolidation, merger or sale, be exercisable,
upon the terms and conditions specified herein, for the number of shares of
Common Stock or other capital stock or warrants or other securities or property
to which a holder of the number of shares of Common Stock purchasable (at the
time of such reorganization, reclassification, consolidation, merger or sale)
upon exercise of such Warrant would have been entitled upon such reorganization,
reclassification, consolidation, merger or sale; and in any such case, if
necessary, the provisions set forth in this Section 10(f) with respect to the
rights and interests thereafter of the registered holders of all Warrants shall
be appropriately adjusted so as to be applicable, as nearly as may reasonably
be, to any shares of Common Stock or other capital stock or warrants or other
securities or property thereafter deliverable on the exercise of the
Warrants.  The subdivision, reverse split or combination of shares of Common
Stock at any time outstanding into a greater or lesser number of shares shall
not be deemed to be a reclassification of the Common Stock for the purposes of
this Section 10(f).
 
(g)           In any case in which this Section 10 shall require that an
adjustment in the Purchase Price be made effective as of a record date for a
specified event, the Company may elect to defer until the occurrence of such
event issuing to the Warrantholder, if such Warrantholder exercised any Warrant
after such record date, shares of capital stock or warrant or other securities
of the Company, if any, issuable upon such exercise over and above the Shares
issuable, on the basis of the Purchase Price in effect prior to such adjustment;
provided, however, that the Company shall deliver to the holder a due bill or
other appropriate instrument evidencing such holder's right to receive such
shares of capital stock or warrants or other securities upon the occurrence of
the event requiring such adjustment.


(h)           The Shares and any other shares of capital stock or warrants or
other securities now or hereafter receivable upon exercise of this Warrant shall
be entitled to
 
 
6

--------------------------------------------------------------------------------

 
registration under the Securities Act of 1933 pursuant to the terms of the
Registration Rights Agreement attached to the Purchase Agreement as Exhibit 5
thereto.


11.           Fractional Shares


Upon exercise of the Warrants the Company shall not be required to issue
fractional shares of Common Stock or other capital stock.  In lieu of such
fractional shares, the Warrantholder shall receive an amount in cash equal to
the same fraction of the current Market Price of one whole Share.  All
calculations under this Section 11 shall be made to the nearest cent.


12.           Securities Act Legend


The Warrantholder shall not be entitled to any rights of a stockholder of the
Company with respect to any Shares purchasable upon the exercise hereof,
including voting, dividend or dissolution rights, until such Shares have been
paid for in full.  As soon as practicable after such exercise, the Company shall
deliver a certificate or certificates for the securities issuable upon such
exercise, all of which shall be fully paid and nonassessable, to the person or
persons entitled to receive the same; provided, however, that, if applicable,
such certificate or certificates delivered to the holder of the surrendered
Warrants shall bear a legend reading substantially as follows:


“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR TRANSFERRED
IN THE ABSENCE OF SUCH REGISTRATION OR ANY EXEMPTION THEREFROM UNDER SUCH ACT
AND LAWS, IF APPLICABLE.  THE COMPANY, PRIOR TO PERMITTING A TRANSFER OF THESE
SECURITIES, MAY REQUIRE AN OPINION OF COUNSEL OR OTHER ASSURANCES SATISFACTORY
TO IT AS TO COMPLIANCE WITH OR EXEMPTION FROM SUCH ACT AND LAWS.


THIS WARRANT CERTIFICATE AND THE SHARES ISSUED UPON EXERCISE OF THIS WARRANT OR
CASH PROCEEDS RECEIVED UPON SALE OF THE SHARES MAY BE SUBJECT TO THE TERMS OF AN
ESCROW AGREEMENT DATED MAY ___, 2013, AMONG MIRROR WORLDS, LLC, THE COMPANY AND
THE ESCROW AGENT, (“ESCROW AGREEMENT”).  A COPY OF THE ESCROW AGREEMENT CAN BE
OBTAINED FROM THE COMPANY AT ITS PRINCIPAL EXECUTIVE OFFICES.”


 
7

--------------------------------------------------------------------------------

 
13.           Notice of Adjustment


(a)           Upon any adjustment of the Purchase Price, the number of Shares
issuable, or the securities or other property deliverable, upon exercise of
these Warrants, pursuant to Section 10 above, the Company, within 30 calendar
days thereafter, shall have on file for inspection by the Warrantholder a
certificate of the Board of Directors of the Company setting forth the Purchase
Price after such adjustment, the method of calculation thereof in reasonable
detail, the facts upon which such calculations were based and the number of
Shares issuable, or the securities or other property deliverable, upon exercise
of the Warrants after such adjustment in the Purchase Price, which certificate
shall be conclusive evidence of the correctness of the matters set forth
therein, and (ii) send a copy of such certificate to the Warrantholder.


(b)           In case:


(i)          the Company shall authorize the issuance to any holders of Common
Stock of rights, options or warrants to subscribe for or purchase capital stock
of the Company or of any other subscription rights, options or warrants; or


(ii)         the Company shall authorize the payment of cash or stock dividends
to any holders of Common Stock, or other outstanding securities of the Company,
or the distribution to any holders of Common Stock, or other outstanding
securities of the Company, of evidences of its indebtedness or assets; or


(iii)        of any consolidation or merger to which the Company is a party or
the conveyance or transfer of all or substantially all of the properties and
assets of the Company or any capital reorganization or any reclassification of
the Common Stock (other than a change in par value or from a specified par value
to no par value or from no par value to a specified par value or as a result of
a subdivision or combination); or


(iv)         of the voluntary or involuntary dissolution, liquidation or winding
up of the Company; or


(v)           the Company proposes to take any other action, which would require
an adjustment of the Purchase Price pursuant to Section 10 above or require the
vote of any of the Company’s stockholders;


then, in each such case, the Company shall give to the Warrantholder at its
address appearing below at least 20 calendar days prior to the applicable record
date hereinafter specified in (A), (B), or (C) below, by first class mail,
postage prepaid, a written notice stating (A) the date as of which the holders
of record of shares of Common Stock entitled to receive any such rights,
options, warrants or distribution are to be determined or (B) the date on which
any such consolidation, merger, conveyance, transfer, reorganization,
reclassification, dissolution, liquidation or winding up is expected to become
effective, and the date as of which it is expected that holders of record of
shares of Common Stock shall be entitled to exchange such shares for securities
or other property, if any, deliverable upon such consolidation, merger,
conveyance, transfer, reorganization, reclassification, dissolution, liquidation
or winding up or (C) the date of
 
 
8

--------------------------------------------------------------------------------

 
such action which would require an adjustment of the Purchase Price or the vote
of the Company’s stockholders.  The failure to give the notice required by this
Section 13(b) or any defect therein shall not affect the legality or validity of
any such issuance, distribution, consolidation, merger, conveyance, transfer,
reorganization, reclassification, dissolution, liquidation, winding up or other
action or the vote upon any such action.


Except as provided herein, nothing contained herein shall be construed as
conferring upon the Warrantholder the right to vote on any matter submitted to
the stockholders of the Company for their vote or to receive notice of meetings
of stockholders or the election of directors of the Company or any other
proceedings of the Company, or any rights whatsoever as a stockholder of the
Company.


14.           Notices


Any notice, request, demand or other communication pursuant to the terms of the
Warrants shall be in writing and shall be sufficiently given or made when
delivered or mailed by first class or registered mail, postage-prepaid, to the
following addresses:


If to the Company:


Network-1 Security Solutions, Inc.
445 Park Avenue, Suite 1020
New York, NY  10022
Attention:  Corey M. Horowitz, Chairman and Chief Executive Officer


with a copy to:


Eiseman Levine Lehrhaupt & Kakoyiannis, P.C.
805 Third Avenue, 10th Floor
New York, New York 10022
Attention:  Sam Schwartz, Esq.


If to the Warrantholder, to the address of such Warrantholder provided to the
Company by such Warrantholder for the purpose of notices, or to such other
address or such other counsel as the Company or the Warrantholder may designate
by written notice to the other party.


15.         Amendment and Modification


Unless otherwise provided herein, this warrant certificate may not be amended,
modified or supplemented in any respect unless by a written agreement executed
by the Company and the Warrantholders.


16.           Miscellaneous
 
(a)           All the covenants and provisions herein by or for the benefit of
the Company shall bind and inure to the benefit of its successors or assigns and
all of the covenants and provisions herein for the benefit of the Warrantholder
hereof shall inure to the benefit of its successors or assigns.


 
9

--------------------------------------------------------------------------------

 
(b)           This warrant certificate shall be deemed to be a contract made
under the laws of the State of New York for all purposes and shall be construed
in accordance with the laws of such without regard to principles of conflict of
laws.


(c)           Nothing in this warrant certificate shall be construed to give any
person or corporation other than the Company and the Warrantholder and its
permitted transferees any legal or equitable right, remedy or claim under this
warrant certificate; but this warrant certificate shall be for the sole and
exclusive benefit of the Company and the Warrantholder and its permitted
transferees.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
10

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE TO WARRANT CERTIFICATE]






IN WITNESS WHEREOF, an authorized office of the Company has signed and delivered
to the Warrantholder this warrant certificate as of the date first written
above.


NETWORK-1 SECURITY SOLUTIONS, INC.




By:___________________________________________
 Corey M. Horowitz, Chairman and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
11

--------------------------------------------------------------------------------

 
ELECTION TO PURCHASE


(To be executed by the registered holder if such holder desires to exercise the
within Warrants)


To:         NETWORK-1 SECURITY SOLUTIONS, INC.
445 Park Avenue, Suite 1020,
New York, New York  10022
Attention:  Corey M. Horowitz, Chairman and Chief Executive Officer


The undersigned hereby (1) irrevocably elects to exercise his or its rights to
purchase _____ shares of Common Stock covered by the within Warrants, (2) makes
payment in full of the Purchase Price by enclosure of a certified check or by
wire transfer, (3) requests that certificates for such shares be issued in the
name of:


Please print name, address and Social Security or Tax Identification Number:


________________________________________________


________________________________________________


________________________________________________


and (4) if said number of shares shall not be all the shares evidenced by the
within Warrants, requests that a new warrant certificate for the balance of the
shares covered by the within Warrants be registered in the name of, and
delivered to:


Please print name and address:


________________________________________________


________________________________________________


________________________________________________


In lieu of receipt of a fractional share of Common Stock, the undersigned will
receive a check representing payment therefor.


Dated:  _____________________                               _________________________________


By:               _________________________________


  _________________________________
 
 
 
 
12

--------------------------------------------------------------------------------

 
ASSIGNMENT




For value
received   ___________________________________________________________  hereby
sells, assigns and transfers
unto ________________________________________________________________________________________________                                         
[Please print or typewrite name, address and federal tax identification number
of Assignee]

the within Warrants representing the right to purchase ___________ shares of
common stock of Network-1 Security Solutions, Inc. (the “Company”), and does
hereby irrevocably constitute and appoint its attorney to transfer the within
Warrants on the books of the within named Company with full power of
substitution in the premises.  In the event that less than all of the within
Warrants are assigned hereby, the Company is directed to issue in the name of
the undersigned a certificate for the Warrants not so assigned.




Dated: _____________________                                                               






________________





In the Presence of:


___________________________





 
13

--------------------------------------------------------------------------------

 
Exhibit 4
Form of Escrow Agreement




ESCROW AGREEMENT
 
This Escrow Agreement (this “Agreement”) dated as of May __, 2013, is entered
into by and among Network-1 Security Solutions, Inc., a Delaware corporation
with offices at 445 Park Avenue, Suite 1020, New York, NY  10022 (the “Buyer”),
Mirror Worlds, LLC, a Texas limited liability company with offices at 4540
Kinsey Drive, Tyler, Texas 75703 (“Seller”), and The Bank of New York Mellon,
with offices at 101 Barclay Street, New York, New York 10286 (the “Escrow
Agent”).  The Buyer and Seller collectively will be referred to as the “Contract
Parties”.  Unless otherwise defined herein, capitalized terms hereof shall have
the same meaning ascribed to such terms in the Asset Purchase Agreement, dated
May ___, 2013, between Buyer and Seller (the “Purchase Agreement”).


WHEREAS, the Buyer and Seller have entered into the Purchase Agreement,
providing for, among other things, the acquisition by the Buyer of all of the
patents of Seller; and


WHEREAS, pursuant to Section 2 of the Purchase Agreement, the Buyer and Seller
have agreed that all Warrants constituting a portion of the consideration paid
to Seller will be deposited and held in escrow in accordance with the terms and
provisions of this Agreement, in order to provide security to the Buyer with
respect to the satisfaction of any indemnification claims by the Buyer against
Seller pursuant to Section 6 of the Purchase Agreement;


NOW, THEREFORE, in consideration of the mutual covenants and obligations set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:


Delivery of Escrow Deposit.  The Escrow Agent acknowledges receipt of two
warrant certificates (referred to herein as “Warrant 1” and “Warrant 2”, and
collectively as the “Warrants”) as the initial Escrow Deposit (as defined below)
hereunder.  Each Warrant represents the right to purchase 875,000 shares of
common stock of the Buyer (the “Warrant Shares”) and is exercisable for five (5)
years.  Warrant 1 has an exercise price of $1.40 per share and Warrant 2 has an
exercise price of $2.10 per share.  The Buyer and Seller hereby further agree
that the Escrow Deposit shall also include, as applicable: (i) any common stock
certificates representing Warrant Shares that are issued upon the exercise of
the Warrants pursuant to Section 6(d) hereof; (ii) any cash proceeds arising
from sale of the Warrants or Warrant Shares pursuant to Section 6(e) hereof
(“Cash Proceeds”) and any additional cash deposits required pursuant to Section
6(f) hereof (each, an “Additional Cash Deposit”).  The Warrants and, if
applicable, Warrant Shares and Cash Proceeds and Additional Cash Deposits shall
hereinafter be collectively referred to as the “Escrow Deposit”.
 
Seller acknowledges that the Warrants and the certificates for the Warrant
Shares, if any, shall bear a legend to reflect the deposit of such securities in
escrow pursuant to this Agreement.
 
 
1

--------------------------------------------------------------------------------

 
The Buyer and Seller agree that the Escrow Deposit is to be held in escrow
pursuant to this Agreement as security for any indemnification obligations of
Seller under Section 6 of the Purchase Agreement.  Seller agrees that it will
not hypothecate, pledge, grant a security interest in or otherwise encumber the
Warrants, Warrant Shares,  Cash Proceeds or Additional Cash Deposits as long as
they constitute part of the Escrow Deposit.
 
Prior to the Termination Date, Seller agrees that it will not sell, assign or
transfer the Warrants, Warrant Shares, Cash Proceeds or Additional Cash Deposits
except in accordance with this Section 4.
 
(a)  Seller may sell, assign or transfer all or a part of the Warrants, Warrants
Shares, Cash Proceeds or Additional Cash Deposits to an Affiliate (as defined in
Section 1.1 of the Purchase Agreement); provided, however, that such transfers
may be implemented only upon the respective transferee’s written agreement to be
bound by the terms and conditions of this Agreement and any such Warrants,
Warrant Shares, Cash Proceeds or Additional Cash Deposits shall remain in escrow
in accordance with the terms hereof.
 
(b)  Seller may sell, assign or transfer all or a part of the Warrants or
Warrant Shares in a private transaction to up to ten (10) unaffiliated third
parties; provided, however, that (i) the consideration for such sale, assignment
or transfer shall consist solely of Cash Proceeds, (ii) the Cash Proceeds shall
be deposited in the Cash Escrow Account in accordance with Section 6(e) hereof,
and (iii) the amount of any Additional Cash Deposit shall be deposited in the
Cash Escrow Account in accordance with Section 6(f) hereof.
 
(c)  Seller may sell, assign or transfer all or a part of the Warrant Shares in
a public offering registered under the Securities Act of 1933, as amended (the
“Securities Act”); provided, however, that (i) the consideration for such sale,
assignment or transfer shall consist solely of Cash Proceeds, (ii) the Cash
Proceeds shall be deposited in the Cash Escrow Account in accordance with
Section 6(e) hereof, and (iii) the amount of any Additional Cash Deposit shall
be deposited in the Cash Escrow Account in accordance with Section 6(f) hereof.
 
The parties hereto agree that the Escrow Agent shall have no obligation to
monitor or confirm Seller's compliance with the terms of this Section 4.
 
Escrow Period and Additional Escrow Period.  The Escrow Agent shall hold the
Escrow Deposit in escrow in accordance with the terms of the Agreement during
the period beginning on the date hereof and ending December 31, 2013 (such
period, the “Escrow Period”), and during any additional period if at the end of
the Escrow Period there are any Claims (as defined in Section 7.4(a) hereof) to
which an Objection (as defined in Section 7.4(b) hereof) has been made pursuant
to Section 7.4 hereof and a Disbursement Request Notice has not been received by
the Escrow Agent pursuant to Section 7.1 hereof or a Court Order has not been
received by the Escrow Agent pursuant to Section 7.2 hereof (the “Additional
Escrow Period”).  The date of the end of the Escrow Period or any Additional
Escrow Period shall hereinafter be called the “Termination Date”.
 
 
2

--------------------------------------------------------------------------------

 
Administration of Escrow Deposit.
 
(a) The Escrow Agent shall hold the Warrants and the Warrant Shares, if any,
subject to the terms and conditions of this Agreement.
 
(b) The Escrow Agent shall retain the Cash Proceeds and the Additional Cash
Deposits, if any, (inclusive of all accrued interest thereon) in a bank account
segregated on its books and records (the “Cash Escrow Account”) in accordance
with this Agreement.
 
(c) The Escrow Agent shall invest or reinvest Cash Proceeds or Additional Cash
Deposits, without distinction between principal and interest, in the BNY Mellon
Cash Reserve.  The Contract Parties and the Escrow Agent acknowledge that, for
federal and state income tax purposes, any income earned on or derived from the
Escrow Deposit shall be income of the party to which the Escrow Deposit is
disbursed.  The Contract Parties shall each provide to the Escrow Agent a
completed Form W-9 and any other required forms and information necessary to
accomplish such tax reporting as requested by the Escrow Agent.  In all
circumstances, the Escrow Agent shall be entitled to withhold from any
distributions hereunder any required income tax withholding.  It is understood
that the Escrow Agent shall be responsible for income reporting only with
respect to income earned on investment of funds which are a part of the Escrow
Deposit and is not responsible for any other reporting.
 
(d) The Contract Parties agree that during the Escrow Period (and any Additional
Escrow Period) Seller may, subject to the terms of Section 4 hereof, sell the
Warrants or exercise the Warrants and thereafter sell the Warrant Shares;
provided, however, that the Warrants may only be sold pursuant to an exemption
from registration under the Securities Act, and the Warrant Shares may only be
sold pursuant to an effective Registration Statement as defined in the
Registration Rights Agreement or pursuant to an exemption under the Securities
Act.  The Contract Parties further agree that if a Warrantholder (as defined in
the Warrants) that is a party to this Agreement submits a duly completed Notice
of Exercise pertaining to the Warrants, and Seller and the Buyer agree that
payment in full of the Exercise Price has been made, Seller shall instruct the
Escrow Agent to surrender the applicable Warrant to the Buyer and the Buyer
shall instruct its Transfer Agent to issue certificate(s) representing the
Warrant Shares in name of the Warrantholder as indicated in the Notice of
Exercise and deliver the Warrant Shares to the Escrow Agent to be held as Escrow
Deposit pursuant to this Agreement.  Seller further agrees that such
certificates for the Warrant Shares shall bear appropriate legends indicating
(i) that the Warrant Shares may only be sold pursuant to an effective
Registration Statement or pursuant to an exemption under the Securities Act;
(ii) that any Cash Proceeds received upon sale of the Warrant Shares must be
deposited in the Cash Escrow Account pursuant to this Agreement; and (iii) that
the Warrant Shares and any Cash Proceeds are subject to this Agreement.
 
(e) The Contract Parties agree that if at any time during the Escrow Period (or
any Additional Escrow Period), Seller, or a permitted Affiliate transferee of
Seller in accordance with Section 4 hereof, sells any Warrants or Warrant
Shares, the purchase price payable to Seller, or its permitted Affiliate
transferee, shall be Cash Proceeds subject to this Agreement, and shall be
deposited in the Cash Escrow Account and shall constitute part of the Escrow
Deposit.
 
(f) The Contract Parties agree that if at any time during the Escrow Period (or
any Additional Escrow Period), Seller, or a permitted Affiliate transferee of
Seller, sells any Warrants or Warrant Shares in a private transaction to an
unaffiliated third party, or sells any
 
 
3

--------------------------------------------------------------------------------

 
Warrant Shares in a public offering registered under the Securities Act, Seller
shall make an Additional Cash Deposit in the Cash Escrow Account, within five
(5) Business Days of the date of such sale, in an amount necessary to result in
the sum of Cash Proceeds and Additional Cash Deposits in the Cash Escrow Account
equaling the Required Cash Coverage Level.  The “Required Cash Coverage Level”
means an amount equal to the product of $4,000,000 and a fraction, the numerator
of which is the number of Warrant Shares subject to such sale (or in the case of
a sale of Warrants, the number of shares of Common Stock of the Buyer issuable
upon exercise of such sold Warrants)  and the denominator of which is the
original number of shares of Common Stock of the Buyer issuable upon exercise of
the Warrants deposited in the Escrow Deposit, as adjusted as of the date of such
sale pursuant to Section 10 of the Warrants.  The Escrow Agent shall have no
obligation to monitor or confirm that the Required Cash Coverage Level is
satisfied.
 
(g) It is agreed by the Contract Parties hereto that during the term of the
Escrow Period (or any Additional Escrow Period) Seller (or its permitted
transferee) shall have full rights with respect to such Warrant Shares equal to
the rights of any other holder of the Buyer’s common stock including, without
limitation, the right to vote such Warrant Shares and the right to receive any
declared dividends (cash or stock) or other distributions on the Warrant
Shares.1
 
Release of Escrow Deposit.
 
The Escrow Agent shall release the Escrow Deposit only as follows:
 
Written Instructions.  The Escrow Agent shall deliver the Escrow Deposit
pursuant to written instructions in the form of Exhibit A attached hereto during
the Escrow Period or any Additional Escrow Period signed by both (i) Seller and
(ii) the Buyer (the “Disbursement Request Notice”).
 
Court Order.  The Escrow Agent will comply with any final non-appealable order,
judgment, decree, attachment or levy of any court or arbitrator having
jurisdiction (a “Court Order”).  The Escrow Agent shall not be liable to any
Contract Party or other person by reason of the Escrow Agent’s action with
respect to any Court Order that the Escrow Agent believes in good faith to be
final, non-appealable and by a court having jurisdiction, even if thereafter any
such Court Order is reversed, modified, annulled, invalidated, set aside or
vacated in whole or in part.
 
Court Deposit.  At the Escrow Agent’s option, the Escrow Agent shall have the
right at any time to fully discharge its obligations under this Agreement by
depositing the Escrow Deposit in a court of competent jurisdiction and notifying
the Contract Parties of such deposit.
 
Claim by the Buyer.  (a)  At any time during the Escrow Period or any Additional
Escrow Period, upon receipt by the Escrow Agent of written notice from the Buyer
in the form attached hereto as Appendix 1 (which notice shall have been
simultaneously provided by the Buyer to Seller by certified mail, with a copy to
the Escrow Agent and counsel to Seller at the addresses set forth in Section 9.1
hereof), certifying that it has a right to be paid all or part of the Escrow
Deposit in satisfaction of any indemnification claims by the Buyer against
Seller
_____________
1
The Warrants shall be issued in Seller’s name.  The Buyer will send notices
relating to voting rights directly to Seller.

  
 
4

--------------------------------------------------------------------------------

 
pursuant to Section 6 of the Purchase Agreement (a “Claim”), unless the Escrow
Agent receives a timely objection from Seller as set forth in subsection (b)
below, the Escrow Agent shall deliver the requested amount of the Escrow Deposit
to the Buyer (the value of the Warrants or Warrant Shares held as part of the
Escrow Deposit shall be determined in accordance with Section 7.4(c) hereof) and
said requested amount shall be released from escrow promptly and shall no longer
be deemed to be part of the Escrow Deposit.
 
(b)  Upon receipt of a Claim from the Buyer in accordance with Section 7.4(a)
above, the Escrow Agent shall deliver the requested funds to the Buyer promptly
following a thirty (30) calendar day waiting period (the “Waiting Period”),
unless the Escrow Agent receives a written objection in the form attached hereto
as Appendix 2 made by Seller to the release of such requested funds during the
Waiting Period (an “Objection”).  At the time Seller sends the Objection to the
Escrow Agent, it shall simultaneously send a copy of such Objection to the
Buyer.  If the Escrow Agent receives an Objection, no part of the Escrow Deposit
will be disbursed until the earlier of the date (i) the Contract Parties submit
a Disbursement Request Notice pursuant to Section 7.1 above, or (ii) upon a
Court Order pursuant to Section 7.2 above.
 
(c)           For purposes of this Agreement and the determination of the amount
of Warrants or Warrant Shares to be released from the Escrow Deposit to satisfy
a Claim, the Contract Parties hereto agree as follows:
 
(i) The value of the Warrants shall be determined by using the Black Scholes
pricing model utilizing the assumptions (risk free interest rates, expected
warrant life in years, expected stock price volatility and expected dividend
yield) used by Network-1 in its financial statements in its last Quarterly
Report on Form 10-Q or Annual Report on Form 10-K filed with SEC closest in time
to the following date: (a) if a Claim by the Buyer and no Objection by Seller,
the date the Escrow Agent receives the Claim in accordance with Section 7.4
hereof, or (b) if a Claim by the Buyer and an Objection by Seller, (1) the date
the Escrow Agent receives a Disbursement Request Notice from the Contract
Parties in accordance with Section 7.1 above, or (2) the date of the Court Order
in accordance with Section 7.2 hereof.  In the event there is a dispute between
the Contract Parties as to the aforementioned valuation of the Warrants based
upon the Black Scholes pricing model, the Contract Parties will select an
independent, nationally recognized accounting firm reasonably acceptable to each
of them to resolve the dispute and to make a determination of the valuation of
the Warrants consistent with this Section 7.4(c).  Such determination shall be
made within 30 days after such selection and will be binding upon the Contract
Parties.  The fees, costs and expenses of the accounting firm so selected as
well as those of the prevailing party will be borne by the party whose position
did not prevail in such determination, or if the accounting firm determines that
neither party could be fairly found to be the prevailing party, then each party
shall bear 50% of such accounting firms fees, costs and expenses and its own
fees, costs and expenses;
 
(ii) In the event the Escrow Deposit consists of any Warrant Shares, each
Warrant Share shall be valued at the 30-day trailing average of the closing
price of one share of Common Stock of the Buyer on the day ending the day before
the following dates: (i) if a Claim by the Buyer and no Objection by Seller, the
date the Escrow Agent receives the Claim in accordance with Section 7.4 hereof,
or (ii) if a Claim by the Buyer and an Objection by Seller, (a) the date the
Escrow Agent receives the Disbursement Request Notice from the Contract Parties
in accordance with Section 7.1 above, or (b) the date of the Court Order in
accordance with Section 7.2 hereof; and
 
 
5

--------------------------------------------------------------------------------

 
(iii) As to the release of the Escrow Deposit for purposes of satisfying a Claim
pursuant to Section 7.4 hereof, the Contract Parties agree that any release from
the Escrow Deposit to satisfy a Claim shall first be from (1) Additional Cash
Deposits and Cash Proceeds, if any, (2) Warrant Shares, if any, (3) Warrant 1
(or a portion thereof) and (4) Warrant 2 (or a portion thereof).  In the event
that, in accordance with the provisions of Section 7 hereof, the Escrow Agent is
directed to release a portion but not all of the Escrow Deposit consisting of
Warrant Shares or Warrants, the Escrow Agent shall surrender to the Buyer the
certificate(s) representing the Warrants and/or Warrant Shares and the Buyer
shall deliver to the Escrow Agent a new certificate issued in the name of Seller
(or permitted transferee(s) of Seller) evidencing the Warrants and/or Warrant
Shares remaining as part of the Escrow Deposit.
 
(iv) Any direction to the Escrow Agent to release any portion of the Escrow
Deposit shall contain the exact amount of the Escrow Deposit to be distributed
and the type of funds to be distributed (i.e. Cash, Warrant Shares or
Warrants).  The Escrow Agent shall have no obligation or duty to verify the
methodology used or calculations performed to arrive at a distribution amount or
to calculate any distribution amount.
 
Conclusion of Escrow Period and Additional Escrow Period.  Upon receipt of a
written request signed by Seller at any time from and after the Termination
Date, unless the Escrow Agent has previously received a Claim from the Buyer in
accordance with Section 7.4(a) for which the Escrow Agent has not received
either a Disbursement Request Notice in accordance with Section 7.1 hereof or a
Court Order in accordance with Section 7.2 hereof, the Escrow Agent shall
deliver the Escrow Deposit to Seller.
 
Escrow Agent Protections.
 
Not Bound by Purchase Agreement.  The Escrow Agent is not a party to the
Purchase Agreement or any other agreement between the Buyer and Seller (other
than this Agreement) and shall not be charged with knowledge of the Purchase
Agreement or any other agreement (other than this Agreement) between the Buyer
and Seller in performing the Escrow Agent’s obligations.  The Escrow Agent need
not interpret or apply the Purchase Agreement or determine whether conditions it
contains have been satisfied, or judge or evaluate whether any Contract Party
has performed under the Purchase Agreement.
 
Exclusive Benefit.  This Agreement is for the exclusive benefit of the parties
hereto and their respective successors hereunder, and shall not be deemed to
give, either express or implied, any legal or equitable right, remedy, or claim
to any other entity or person whatsoever.
 
Nature of Escrow Agent’s Duties.  The duties of the Escrow Agent under this
Escrow Agreement are purely ministerial.  The Escrow Agent’s only obligations
with respect to the Escrow Deposit are those set forth in this Escrow Agreement
and no additional duties or obligations shall be implied or inferred against the
Escrow Agent.
 
 
6

--------------------------------------------------------------------------------

 
Discharge by Delivery.  The Escrow Agent’s delivery of the Escrow Deposit
pursuant to and in compliance with this Agreement shall fully release and
discharge the Escrow Agent from all responsibility and liability under this
Agreement.
 
Disputes.  (a) In the event of any ambiguity or uncertainty hereunder or in any
notice, instruction or other communication received by the Escrow Agent
hereunder, the Escrow Agent may, in its sole discretion, refrain from taking any
action other than retain possession of the Escrow Deposit, unless the Escrow
Agent receives written instructions, signed by the Contract Parties, which
eliminates such ambiguity or uncertainty.
 
(b) In the event of any dispute between or conflicting claims by or among the
Contract Parties and/or any other person or entity with respect to any Escrow
Deposit, the Escrow Agent shall be entitled, in its sole discretion, to refuse
to comply with any and all claims, demands or instructions with respect to such
Escrow Deposit so long as such dispute or conflict shall continue, and the
Escrow Agent shall not be or become liable in any way to the Contract Parties
for failure or refusal to comply with such conflicting claims, demands or
instructions.  The Escrow Agent shall be entitled to refuse to act until, in its
sole discretion, such conflicting or adverse claims or demands shall have been
determined by a Court Order, or settled by agreement between the conflicting
parties as evidenced in a writing satisfactory to the Escrow Agent.  The Escrow
Agent may, in addition, elect, in its sole discretion, to commence an
interpleader action or seek other judicial relief or orders as it may deem, in
its sole discretion, necessary.  The costs and expenses (including reasonable
attorneys' fees and expenses) incurred in connection with such proceeding shall
be paid by the Seller.
 
Right to Resign.  The Escrow Agent may at any time resign as the Escrow Agent by
giving the Contract Parties at least ten days’ prior written notice of
resignation.  The Contract Parties shall jointly appoint a successor Escrow
Agent within ten days of the Escrow Agent's resignation notice.  Upon receipt of
the identity of the successor Escrow Agent, the Escrow Agent shall either
deliver the Escrow Deposit then held hereunder to the successor Escrow Agent,
less the amount of fees, costs and expenses or other obligations owed to the
Escrow Agent, or hold such Escrow Deposit (or any portion thereof), pending
distribution, until all such fees, costs and expenses or other obligations are
paid.
 
If, as of the effective date of such notice, the Contract Parties have not
jointly notified the Escrow Agent of the identity of a successor, the Escrow
Agent may deposit the Escrow Deposit less the amount of fees, costs and expenses
or other obligations owed to the Escrow Agent in court and thereafter all duties
and obligations of the Escrow Agent hereunder shall cease.
 
Scope of Responsibility.  The Escrow Agent shall be entitled to rely upon, and
shall be fully protected from all liability, loss, cost, damage or expense in
acting or omitting to act pursuant to, any claim, instruction, order, judgment,
certification, affidavit, demand, notice, direction, document opinion,
instrument or other writing delivered to it hereunder without being required to
determine the authenticity of such document, the correctness of any fact stated
therein, the propriety of the service thereof or the capacity, identity or
authority of any party purporting to sign or deliver such document.  In
furtherance and not in limitation of the foregoing, the Contract Parties hereby
covenant and agree that the Escrow Agent shall be entitled to rely upon and act
in accordance with any instruction, order or other writing delivered to the
 
 
7

--------------------------------------------------------------------------------

 
Escrow Agent and signed or purported to be signed by the Contract Parties.  The
Escrow Agent shall not be required to, and shall not, expend or risk any of its
own funds or otherwise incur any financial liability in the performance of any
of its duties hereunder. Other than as contemplated by Section 7.2, if at any
time the Escrow Agent is served with any judicial or administrative order,
judgment, decree, writ or other form of judicial or administrative process which
in any way affects Escrow Deposit (including but not limited to orders of
attachment or garnishment or other forms of levies or injunctions or stays
relating to the transfer of Escrow Deposit), the Escrow Agent is authorized to
comply therewith in any manner as it or its legal counsel of its own choosing
deems appropriate; and if the Escrow Agent complies with any such judicial or
administrative order, judgment, decree, writ or other form of judicial or
administrative process, the Escrow Agent shall not be liable to any of the
parties hereto or to any other person or entity even though such order,
judgment, decree, writ or process may be subsequently modified or vacated or
otherwise determined to have been without legal force or effect.  The Escrow
Agent may consult with legal counsel at the expense of the Seller as to any
matter relating to this Agreement, and the Escrow Agent shall not incur any
liability in acting in good faith in accordance with the opinion and
instructions of such counsel.  The Escrow Agent shall be entitled to perform its
duties and obligations hereunder through agents, sub-agents, nominees, designees
or sub-custodians and shall not be responsible for the actions of any such
parties appointed with due care.  The Escrow Agent shall not be required, or
have any duty, to notify anyone of any payment or maturity under the terms of
any instrument deposited hereunder, nor to take any legal action to enforce
payment of any check, note or security deposited hereunder or to exercise any
right or privilege which may be afforded to the holder of any such security. The
Escrow Agent shall not be responsible in any respect for the form, execution,
validity, value or genuineness of documents or securities deposited hereunder,
or for any description therein, or for the identity, authority or rights of
persons executing or delivering or purporting to execute or deliver any such
document, security or endorsement.  The Escrow Agent shall have no obligation to
ensure that any party hereunder receives a copy of any notice given pursuant to
this Agreement.  The permissive rights of the Escrow Agent granted herein shall
not be construed as duties.
 
Indemnity and Compensation.  (a)  The Seller shall indemnify the Escrow Agent
and hold the Escrow Agent harmless from and against any and all loss, cost,
liability, expense, claims, injuries, and other detriment (including payment of
court costs and reasonable attorneys’ fees) that the Escrow Agent incurs from or
in performing under this Agreement, except to the extent caused by the Escrow
Agent’s willful misconduct or gross negligence.  The Seller’s indemnity extends
to any claims that any Contract Party makes against the Escrow Agent.
 
(b)  Seller shall pay the Escrow Agent its annual fees and activity charges in
accordance with the fee schedule separately agreed to by the Seller and the
Escrow Agent.  Seller shall pay the Escrow Agent all fees and charges (other
than the annual fees and activity charges) as per the Escrow Agent's fee
schedule and shall be responsible for and shall reimburse the Escrow Agent upon
demand for all expenses, disbursements and advances incurred or made by the
Escrow Agent in connection with this Agreement.
 
(c)  The Escrow Agent shall have a first lien and right of set-off against the
Escrow Deposit for any amounts owed to it under this Agreement and may debit or
withhold release of the Escrow Deposit as security for any claim, or both.
 
 
8

--------------------------------------------------------------------------------

 
(d)  The terms of this Section 8.8 shall survive the termination of this
Agreement and the resignation or removal of the Escrow Agent.
 
[Intentionally Omitted]
 
Limitation on Damages.  Even if the Escrow Agent incurs liability under this
Escrow Agreement, the Escrow Agent shall have no liability for punitive,
indirect, special, or consequential damages.  The Escrow Agent’s liability under
this Agreement shall be limited to actual direct damages, but no other damages
(e.g., for the value of lost opportunities) and in no case shall the Escrow
Agent have any liability pursuant to this Agreement except for losses directly
related to the Escrow Agent’s acts of willful misconduct or gross
negligence.  The Escrow Agent shall not incur any liability for not performing
any act or fulfilling any duty, obligation or responsibility hereunder by reason
of any occurrence beyond the control of the Escrow Agent (including but not
limited to any act or provision of any present or future law or regulation or
governmental authority, any act of God or war, or the unavailability of the
Federal Reserve Bank wire or telex or other wire or communication facility).
 
No Waiver.  The Escrow Agent shall not, by act, delay, omission or otherwise, be
deemed to have waived any rights or remedies under this Escrow Agreement unless
such waiver is in writing signed by the Escrow Agent.  If the Escrow Agent
waives any right or remedy under this Escrow Agreement on one occasion, it shall
not be construed as a waiver of any such right or remedy on any future occasion.
 
Additional Agreements.
 
Notices.  All notices under this Escrow Agreement shall be in writing and either
(a) personally delivered, in which case they shall be effective when delivered
(if delivered before 4 p.m. on a business day; if delivered after 4 p.m. they
shall be effective the next business day); (b) sent by telex, facsimile,
electronic mail or other wire transmission, in which case they shall be
effective on the date of transmission (with confirmation), or (c) sent by
Federal Express or other recognized national overnight delivery service, in
which case they shall be effective upon the first business day after
transmission, to the party at the address set forth below:
 
if to the Buyer,


Network-1 Security Solutions, Inc.
445 Park Avenue, Suite 1020
New York, NY  10022
Attention: Corey M. Horowitz,
                  Chairman and Chief Executive Officer
E-mail: corey@network-1.com


 with a copy to (which shall not constitute notice):


Eiseman Levine Lehrhaupt & Kakoyiannis, P.C.
805 Third Avenue
New York, New York 10022
Attention: Sam Schwartz, Esq.
E-mail: SSchwartz@eisemanlevine.com
Fax: (212) 355-4608


 
9

--------------------------------------------------------------------------------

 
if to Seller,


Mirror Worlds, LLC
4540 Kinsey Drive
Tyler, Texas 75703
and
c/o Plainfield Asset Management LLC
60 Arch Street, 2nd Floor, Greenwich, CT  06830
Attention: Kathleen N. Starrs
E-mail: KNS@starrsadvisors.com
Fax: (203) 302-1779
 
with a copy to (which shall not constitute notice):


Herrick, Feinstein LLP
2 Park Avenue
New York, New York 10016
Attention:  Irwin Kishner, Esq.
E-mail: ikishner@herrick.com
Fax: (212) 545-3400




if to the Escrow Agent:


The Bank of New York Mellon
Corporate Trust Administration
101 Barclay Street
New York, New York 10286
Attention:  Insurance Trust and Escrow Group
Fax:  212-815-5875
Phone:  212-815-2937


 
Any extension of time may be given by email.  Notwithstanding anything herein to
the contrary, notices to the Escrow Agent shall be deemed given when actually
received by the Escrow Agent's Insurance Trust and Escrow Group.
 
Contract Parties jointly and severally, agree to indemnify and hold harmless the
Escrow Agent against any and all claims, losses, damages, liabilities,
judgments, costs and expenses (including reasonable attorneys fees )
(collectively, “Losses”) incurred or sustained by the Escrow Agent as a result
of or in connection with the Escrow Agent’s reliance upon and compliance with
instructions or directions given by facsimile or electronic transmission,
provided, however, that
 
 
10

--------------------------------------------------------------------------------

 
such losses have not arisen from the gross negligence or willful misconduct of
the Escrow Agent, it being understood that the failure of the Escrow Agent to
verify or confirm that the person giving the instructions or directions, is in
fact, an authorized person, does not constitute gross negligence or willful
misconduct.


Governing Law, Jurisdiction, Waiver of Jury Trial.  This Agreement shall be
construed and enforced in accordance with the internal laws of the State of New
York, without giving effect to the conflicts of laws provisions
thereof.  Service of process on any party hereto in any action arising out of or
relating to this Agreement shall be effective if delivered to such party as set
forth in Section 9.1 hereof.  Each party hereto hereby submits to the personal
jurisdiction of and each agrees that all proceedings relating hereto shall be
brought in courts located within the State of New York in the County of New
York.  Each party hereto hereby waives the right to trial by jury and to assert
counterclaims in any such proceedings.  To the extent that in any jurisdiction
any party hereto may be entitled to claim, for itself or its assets, immunity
from suit, execution, attachment (whether before or after judgment) or other
legal process, each hereby irrevocably agrees not to claim, and hereby waives,
such immunity.  Each party hereto waives personal service of process and
consents to service of process by certified or registered mail, return receipt
requested, directed to it at the address last specified for notices hereunder,
and such service shall be deemed completed ten (10) calendar days after the same
is so mailed.
 
Amendments.  Amendments to this Agreement must be in writing and shall not be
effective unless signed by the Contract Parties and the Escrow Agent.
 
Binding Effect.  This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and permitted assigns.
Neither Seller nor the Buyer may assign all or any portion of its rights and
obligations hereunder without the prior written consent of the other party. Any
assignment in contravention of this provision shall be void.
 
Miscellaneous.  This Agreement constitutes the complete agreement and
understanding of the parties hereto with regard to the subject matter hereof and
supersedes all prior agreements or understandings (whether written or oral) with
respect to the subject matter hereof.
 
Counterparts; Facsimile Signature; PDF.  This Agreement may be executed in any
number of counterparts, which together shall be deemed one original, and
delivery of copies of or facsimile or e-mail pdf signatures shall be deemed of
equal force as delivery of original signatures.
 
Taxes.  The Escrow Agent does not have any interest (other than the security
interest granted in Section 8.8 hereof) in the Escrow Deposit deposited
hereunder but is serving as escrow holder only and having only possession
thereof.  Contract Parties shall, jointly and severally, pay or reimburse the
Escrow Agent upon request for any transfer taxes or other taxes relating to the
Escrow Deposit incurred in connection herewith and shall jointly and severally
indemnify and hold harmless the Escrow Agent for any amounts that it is
obligated to pay in the way of such taxes.  Any payments of income from this
Escrow Account shall be subject to withholding regulations then in force with
respect to United States taxes.  This paragraph shall
 
 
11

--------------------------------------------------------------------------------

 
survive notwithstanding any termination of this Agreement or the resignation or
removal of the Escrow Agent.
 
9.8           Successors and Assigns of Escrow Agent.  Any corporation or other
company into which the Escrow Agent may be merged or converted or with which it
may be consolidated, or any corporation or other company resulting from any
merger, conversion or consolidation to which the Escrow Agent shall be a party,
or any corporation or other company succeeding to the business of the Escrow
Agent shall be the successor of the Escrow Agent hereunder without the execution
or filing of any paper with any party hereto or any further act on the part of
any of the parties hereto, except where an instrument of transfer or assignment
is required by law to effect such succession, anything herein to the contrary
notwithstanding.


 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 

 
 
12

--------------------------------------------------------------------------------

 
 [SIGNATURE PAGE TO ESCROW AGREEMENT]
 
IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
by a duly authorized officer as of the day and year first written above.
 


 

 
MIRROR WORLDS, LLC
 
 
 
By:  _______________________________
        Name:
        Title:
 
 
NETWORK-1 SECURITY SOLUTIONS, INC.
 
 
 
By:  _______________________________
         Name:
         Title:
 





 
THE BANK OF NEW YORK MELLON,
 
as Escrow Agent
 




By:     ____________________________
Name:
Title:
 
 
 
 
 
 
13

--------------------------------------------------------------------------------

 
EXHIBIT A
 
DISBURSEMENT REQUEST NOTICE




Pursuant to that certain Escrow Agreement dated May ____, 2013 among Mirror
Worlds, LLC, a Texas limited liability company, Network-1 Security Solutions,
Inc., and The Bank of New York Mellon, the escrow agent, the parties hereto
hereby request disbursement of the Escrow Deposit in the amount and manner
described below as follows.






Please disburse
to:                         ___________________________________________________


Amount to
disburse:                      ___________________________________________________


Form of
disbursement:                 ___________________________________________________


       ___________________________________________________


       ___________________________________________________






IN WITNESS WHEREOF:  the parties hereto have executed this Agreement in multiple
counterparts, each of which is and shall be considered an original for all
intents and purposes, and delivery of copies or facsimile or e-mail pdf
signatures shall be deemed of equal force as delivery of original signatures.





   
MIRROR WORLDS, LLC
 
By:  _______________________________
Name:
Title:
Date:
 
NETWORK-1 SECURITY SOLUTIONS, INC.
 
By:  _______________________________
Name:
Title:
Date
 
   

Date:___________________________                                                  Dated:_____________________________
 
 


 
14

--------------------------------------------------------------------------------

 
 APPENDIX 1


CLAIM NOTICE


[•]




The Bank of New York Mellon
Corporate Trust Administration
101 Barclay Street
New York, New York 10286
Attention:  Insurance Trust and Escrow Group


Mirror Worlds, LLC
c/o Plainfield Asset Management LLC
60 Arch Street, 2nd Floor, Greenwich, CT  06830
Attention: Kathy Starrs


Re:           Indemnification Claim


Ladies and Gentlemen:


Reference is made to that certain Escrow Agreement, dated May ____, 2013 (the
“Escrow Agreement”) among Mirror Worlds, LLC, a Texas limited liability company
(“Seller”), Network-1 Security Solutions, Inc. (the “Buyer”), and The Bank of
New York Mellon, as escrow agent (the “Escrow Agent”).  Capitalized terms used
in this letter without definition shall have the respective meanings ascribed to
such terms in the Escrow Agreement.


Pursuant to the Escrow Agreement, the Escrow Agent holds the Escrow Deposit in
escrow.  In accordance with Section 7.4(a) of the Escrow Agreement, the Buyer
hereby certifies that it has a right to be paid that portion of the Escrow
Deposit described below in satisfaction of a Claim (the “Indemnification
Amount”).


Indemnification Amount: ______________________________________________________


Type of Funds to be Distributed pursuant to Section 7.4(c)(iii):


____________________________________________________


____________________________________________________


Attached as Exhibit A hereto is (a) a description of the Claim and (b) if the
Escrow Deposit, in whole or in part, constitutes Warrants and/or Warrant Shares,
a calculation of the Indemnification Amount determined in accordance with
Section 7.4(c) of the Escrow Agreement.


 
15

--------------------------------------------------------------------------------

 
Subject to any Objection made by Seller during the Waiting Period, please
disburse the Indemnification Amount to the Buyer, in accordance with the
delivery instructions set forth below:
___________________________________________________
___________________________________________________
___________________________________________________




Sincerely,


NETWORK-1 SECURITY SOLUTIONS, INC.




By:  _______________________________
Name:
Title:
Date


Cc:         Herrick, Feinstein LLP
2 Park Avenue
New York, New York 10016
Attention:  Irwin Kishner, Esq.


CC:        Eiseman Levine Lehrhaupt & Kakoyiannis, P.C.
805 Third Avenue
New York, New York 10022
Attention: Sam Schwartz, Esq.
E-mail: SSchwartz@eisemanlevine.com
Fax: (212) 355-4608






 
 
 

 


 
16

--------------------------------------------------------------------------------

 
APPENDIX 2


OBJECTION


[•]


The Bank of New York Mellon
Corporate Trust Administration
101 Barclay Street
New York, New York 10286
Attention:  Insurance Trust and Escrow Group


Network-1 Security Solutions, Inc.
445 Park Avenue, Suite 1020
New York, NY  10022
Attention: Corey M. Horowitz,
Chairman and Chief Executive Officer




Re:         Objection to Indemnification Claim


Ladies and Gentlemen:


Reference is made to (a) that certain Escrow Agreement, dated May ____, 2013
(the “Escrow Agreement”) among Mirror Worlds, LLC, a Texas limited liability
company (“Seller”), Network-1 Security Solutions, Inc. (the “Buyer”), and The
Bank of New York Mellon, as escrow agent (the “Escrow Agent”).  Capitalized
terms used in this letter without definition shall have the respective meanings
ascribed to such terms in the Escrow Agreement.


In accordance with Section 7.4(b) of the Escrow Agreement, Seller hereby objects
to the Claim submitted by the Buyer to Seller and the Escrow Agent pursuant to
that certain Claim Notice, dated as of [•].  Seller requests that the Escrow
Agent hold all of the Escrow Deposit in accordance with the provisions of
Section 7 of the Escrow Agreement.
 
 
 
 

 
 
17

--------------------------------------------------------------------------------

 
Sincerely,


MIRROR WORLDS, LLC




By:  _______________________________
Name:
Title:




Cc:         Herrick, Feinstein LLP
2 Park Avenue
New York, New York 10016
Attention:  Irwin Kishner, Esq.


Cc:         Eiseman Levine Lehrhaupt & Kakoyiannis, P.C.
805 Third Avenue
New York, New York 10022
Attention: Sam Schwartz, Esq.
E-mail: SSchwartz@eisemanlevine.com
Fax: (212) 355-4608
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
18

--------------------------------------------------------------------------------

 
Exhibit 5
Form of Registration Rights Agreement


 
Registration Rights Agreement
 
REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of May __, 2013,
among Network-1 Security Solutions, Inc., a Delaware corporation with offices at
445 Park Avenue, Suite 1020, New York, New York 10022 (the “Company”), and
Mirror Worlds, LLC a Texas limited liability company with offices at 4540 Kinsey
Drive, Tyler, Texas 75703 (“Mirror Worlds”).  This Agreement is made pursuant to
the Asset Purchase Agreement, dated May _____, 2013, by and between the Company
and Mirror Worlds (the “Purchase Agreement”).  The Company has agreed to provide
Mirror Worlds and transferees of Registrable Securities (as hereinafter defined)
that may be issued, from time to time, the registration rights with respect to
the Registrable Securities, as set forth in this Agreement.  Capitalized terms
used herein without definition shall have the meanings set forth in the Purchase
Agreement.
 
The parties hereto agree as follows:
 
1.          Definitions.
 
As used in this Agreement, the following capitalized terms shall have the
following meanings:
 
“Common Stock” means the common stock, $.01 par value per share, of the Company.
 
“Effectiveness Period” shall have the meaning ascribed thereto in Section 3
hereof.
 
“Filing Date” means, with respect to the Registration Statement required to be
filed hereunder, on or before August __, 2013.
 
“Holder” shall mean Mirror Worlds or any other owner of the Warrants or the
Registrable Securities.
 
“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint state company trust, unincorporated organization,
joint venture, a government authority or other entity of whatever nature.
 
“Prospectus” shall mean the prospectus included in any Registration Statement,
as amended or supplemented by any prospectus supplement with respect to the
terms of the offering of any portion of the Registrable Securities covered by
such Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments to the Registration Statement of
which such Prospectus is a part, and all material incorporated by reference in
such Prospectus.
 
“Registrable Securities” shall mean (i) the Securities, (ii) stock issued in
respect of the Securities in any reorganization, (iii) stock issued in respect
of the Securities as a result of a stock
 
 
 
1

--------------------------------------------------------------------------------

 
split, stock dividend, recapitalization, combination or similar event, (iv) any
other security issued as a dividend or distribution with respect to, conversion
or exchange of, or in replacement of, Registrable Securities, and (v) any
additional shares necessary to include all of the shares of Common Stock
issuable upon exercise of the Warrants.
 
“Registration Expenses” shall have the meaning ascribed thereto in Section 5
hereof.
 
“Registration Statement” means any registration statement of the Company that
covers any of the Registrable Securities pursuant to the provisions of this
Agreement, including the Prospectus, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits, and
all material incorporated by reference in such Registration Statement.
 
“SEC” shall mean the Securities and Exchange Commission.
 
“Securities” shall mean any and all shares of Common Stock to be issued to
Holder upon the exercise of Warrants.
 
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
 
2.          
Securities Subject to this Agreement.  The securities entitled to the benefits
of this Agreement are the Registrable Securities.

 
3.          
Registration.  On or prior to the Filing Date, the Company shall prepare and
file with the SEC the Registration Statement covering the resale of all of the
Registrable Securities for an offering to be made on a continuous basis pursuant
to Rule 415.  The Registration Statement required hereunder shall be on Form S-1
or, if the Company is eligible, Form S-3.  Subject to the terms of this
Agreement, the Company shall use its best efforts to cause the Registration
Statement to be declared effective under the Securities Act as promptly as
possible after the filing thereof, and shall use its best efforts to keep the
Registration Statement continuously effective under the Securities Act from the
date on which all of the Warrants have been exercised until the earlier (i) of
the date when all Registrable Securities covered by the Registration Statement
have been sold or (ii) 270 days after the date on which all of the Warrants have
been exercised (the “Effectiveness Period”).

 
4.   Registration Procedures.  In connection with the Company’s registration
obligations hereunder, the Company shall:
 
(a) In accordance with the Securities Act and the rules and regulations of the
SEC, prepare and file with the SEC a Registration Statement in accordance with
Section 3.
 
(b) At least five (5) Business Days prior to the filing of the Registration
Statement or any related Prospectus or any amendment or supplement thereto
(including any document that would be incorporated therein by reference), the
Company shall (i) furnish to the
 
 
2

--------------------------------------------------------------------------------

 
Holders copies of all such documents proposed to be filed, which documents
(other than those incorporated by reference) will be subject to the review of
the Holders, and (ii) at the request of the Holders cause its officers and
directors, counsel and independent certified public accountants to respond to
such inquiries as shall be necessary to conduct a reasonable investigation
within the meaning of the Securities Act.
 
(c) Furnish to each Holder such reasonable number of copies of the Registration
Statement and Prospectus and such other documents as such Holder may reasonably
request in order to facilitate the public offering of the Registrable
Securities;
 
(d) Use its best efforts to register or qualify the Securities covered by such
Registration Statement under such state securities or blue sky laws of such
jurisdictions as such Holders may reasonably request, and keep each such
registration or qualification effective during the Effectiveness Period;
provided, however, that the Company shall not be obligated to file any general
consent to service of process or to qualify as a foreign corporation in any
jurisdiction in which it is not so qualified or to subject itself to taxation in
connection with any such registration or qualification of such Securities;
 
(e) Notify the Holders and the Company’s transfer agent, within two (2) Business
Days after it shall receive notice thereof, of the date and time when such
Registration Statement and each post-effective amendment thereto has become
effective or a supplement to any Prospectus forming a part of such Registration
Statement has been filed;
 
(f) Notify the Holders of (i) any request by the SEC for the amending or
supplementing of such Registration Statement or Prospectus or for additional
information and (ii) any notification by the SEC that it will “review” such
Registration Statement; and in either case, respond promptly to any comments
received, or requests for information, from the SEC with respect to the
Registration Statement, Prospectus or any amendment thereto;
 
(g) Prepare and file with the SEC, promptly upon the request of any Holder, the
Registration Statement and any amendments or supplements to such Registration
Statement or Prospectus that is required under the Securities Act or the rules
and regulations thereunder in connection with the distribution of the Securities
by such Holders or to otherwise comply with the requirements of the Securities
Act and such rules and regulations;
 
(h) Prepare and promptly file with the SEC and promptly notify the Holders of
the filing of such amendments or supplements to such Registration Statement or
Prospectus as may be necessary to correct any statements or omissions if, at the
time when a Prospectus relating to such Securities is required to be delivered
under the Securities Act, any event has occurred as the result of which any such
Prospectus or any other Prospectus then in effect may include an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading;
 
(i) Advise the Holders, promptly after it shall receive notice or obtain
knowledge thereof, of the issuance of any stop order by the SEC suspending the
effectiveness of such Registration Statement or the initiation or threatening of
any proceeding for that purpose and promptly use its best efforts to prevent the
issuance of any stop order or to obtain its withdrawal if such stop order should
be issued;
 
 
3

--------------------------------------------------------------------------------

 
(j) Otherwise use its best efforts to comply with all applicable rules and
regulations of the SEC, and make generally available to the Company's security
holders earnings statements satisfying the provisions of Section 11(a) of the
Securities Act, no later than forty-five (45) days after the end of any twelve
(12) ­month period (or ninety (90) days, if such a period is a fiscal year)
beginning with the first month of the Company's first fiscal quarter commencing
after the effective date of a Registration Statement;
 
(k) Not file any amendment or supplement to such Registration Statement or
Prospectus to which Holders of a majority of the Warrants or Registrable
Securities have reasonably objected on the grounds that such amendment or
supplement does not comply in all material respects with the requirements of the
Securities Act or the rules and regulations thereunder, after having been
furnished with a copy thereof at least three (3) Business Days prior to the
filing thereof unless the Company shall have been advised in writing by its
counsel that such amendment is required under the Securities Act or the rules or
regulations adopted thereunder in connection with the distribution of
Registrable Securities by the Company or the Holders.
 
5.            Expenses of Registration. All expenses incident to the Company's
performance of or compliance with the provisions of Sections 3, 4 and 8 of this
Agreement shall be borne by the Company including without limitation:
 
(a) All registration and filing fees (exclusive of underwriting discounts and
commissions);
 
(b) Fees and expenses of compliance with all securities or blue sky laws
(including fees and disbursements of counsel for the Company in connection with
blue sky qualifications of the Registrable Securities); provided, however, that
the Company shall not be obligated to file any general consent to service of
process or to qualify as a foreign corporation in any jurisdiction in which it
is not so qualified or to subject itself to taxation in connection with any such
registration or qualification of such Registrable Securities;
 
(c) Printing, messenger, telephone and delivery expenses;
 
(d) Expenses with respect to filings required to be made with the OTC Bulletin
Board and each other securities exchange or market on which the Registrable
Securities are required hereunder to be listed;
 
(e) Fees and disbursements of the Company’s counsel and independent auditors;
and
 
(f) All other expenses of registration with respect to each registration of such
securities pursuant to this Agreement.
 
6.   Indemnification and Contribution.
 
(a) Indemnification by the Company. Whenever a Registration Statement relating
to the Registrable Securities is filed under the Securities Act, the Company
will (except as to matters covered by Section 6(b) hereof) indemnify and hold
harmless each Holder, each of their partners, members, shareholders, advisors,
consultants, officers, directors and employees,
 
 
 
4

--------------------------------------------------------------------------------

 
each underwriter of Registrable Securities, and each Person, if any, who
controls any such Person within the meaning of the Securities Act, and each
partner, member, shareholder, advisor, consultant, officer, director and
employee of each such controlling person (collectively, the “Holder Indemnitees”
and, individually, a “Holder Indemnitee”), against any losses, claims, damages,
costs (including without limitation reasonable attorney’s fees) or liabilities,
joint or several, to which such Holder Indemnitees may become subject under the
Securities Act or otherwise, insofar as such losses, claims, damages, costs
(including without limitation reasonable attorney’s fees)  or liabilities (or
actions in respect thereof), arise out of or are based upon any untrue statement
or alleged untrue statement of any material fact contained in such Registration
Statement, or Prospectus contained therein, or any amendment or supplement
thereto, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, unless any such statement or omission is
based solely on written information provided to the Company by the Holder
Indemnitee, and was expressly approved in writing by such Holder expressly for
use in the Registration Statement or such Prospectus, and will reimburse each
Holder Indemnitee for all legal or other expenses reasonably incurred by it in
connection with investigating or defending against such loss, claim, damage,
liability or action, as such expenses are incurred.  The Company shall notify
the Holder promptly of the institution, threat or assertion of any Proceeding of
which the Company is aware in connection with the transactions contemplated by
this Agreement.  Such indemnity shall remain in full force and effect regardless
of any investigation made by or on behalf of an Holder Indemnitee and shall
survive the transfer of the Registrable Securities by the Holder.
 
(b) Indemnification by Holders.  Each Holder will, severally and not jointly,
indemnify and hold harmless the Company, each of its directors, each of its
officers who has signed the Registration Statement and each other Person, if
any, who controls the Company, within the meaning of the Securities Act, each
underwriter of Registrable Securities and each Person, if any, who controls any
such underwriter within the meaning of the Securities Act (collectively, the
“Company Indemnitees” and, individually, a “Company Indemnitee”) against all
losses, claims, damages, costs (including without limitation reasonable
attorney’s fees) or liabilities, joint or several, to which any of the Company
Indemnitees may become subject under the Securities Act or otherwise, insofar as
such losses, claims, damages,  costs (including without limitation reasonable
attorney’s fees) or liabilities (or actions in respect thereof) arise out of or
are based upon any untrue statement or alleged untrue statement of any material
fact contained in such Registration Statement, or Prospectus contained therein,
or any amendment or supplement thereto, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, but
only if, and to the extent that, such statement or omission was in reliance upon
and in conformity with written information furnished to the Company by such
Holder specifically for use in the preparation thereof.  Notwithstanding the
foregoing, the indemnification obligation of each Holder herein shall be limited
to the net proceeds received by such Holder in the sale of the Registrable
Securities effected by the Registration Statement.
 
(c) Indemnification Procedures. Promptly after receipt by a Holder Indemnitee or
a Company Indemnitee (collectively, “Indemnitees” and, individually, an
“Indemnitee”) under Section 6(a) or 6(b) hereof of notice of the commencement of
any action, such Indemnitee will, if a claim in respect thereof is to be made
against the indemnifying party under such clause, notify the indemnifying party
in writing of the commencement thereof, and
 
 
5

--------------------------------------------------------------------------------

 
the indemnifying party shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnitee and the payment
of all fees and expenses incurred in connection with the defense thereof; but
the omission so to notify the indemnifying party will not relieve the
indemnifying party from any liability that it may have to any Indemnitee except
to the extent such omission resulted in actual detriment to the indemnifying
party, nor shall such omission relieve the indemnifying party from any liability
it may have to any Indemnitee otherwise than under such clauses. The
indemnifying party shall not be liable for any settlement of any such action
effected without its written consent, which consent shall not be unreasonably
withheld.  No indemnifying party, in the defense of any such claim or
litigation, shall, except with the consent of each Indemnified Party, consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party a release from all liability in respect of such claim or
litigation.  In case any such action shall be brought against any Indemnitee,
and it shall notify the indemnifying party of the commencement thereof, the
indemnifying party shall be entitled to participate in, and, to the extent that
it may wish, jointly with any other indemnifying party similarly notified, to
assume the defense thereof, with counsel satisfactory to such Indemnitee, and
after notice from the Indemnitee to such indemnifying party of its election to
assume the defense thereof, the indemnifying party shall not be liable to such
Indemnitee under such clause for any legal or other expenses subsequently
incurred by such Indemnitee in connection with the defense thereof other than
reasonable costs of investigation; provided, however, that the Indemnitee shall
have the right to employ one counsel to represent such Indemnitee if, in the
reasonable judgment of such Indemnitee, it is advisable for such party to be
represented by separate counsel because the indemnifying party has failed
promptly to assume the defense of such action and to employ counsel reasonably
satisfactory to the Indemnitee, because separate defenses are available, or
because a conflict of interest exists between such indemnified and indemnifying
party in respect of such claim, and in that event the fees and expenses of such
separate counsel shall be paid by the indemnifying party. Notwithstanding the
foregoing, if the Company is an Indemnitee, the Company shall designate the one
counsel, and in all other circumstances, the one counsel shall be designated by
a majority in interest based upon the aggregate amount of Registrable Securities
of the Indemnitees. For purposes of this Section 6 the terms "control," and
"controlling person" have the meanings that they have under the Securities Act.
 
(d) Contribution.  If a claim for indemnification under Section 6(a) or 6(b) is
unavailable to an Indemnitee because of a failure or refusal of a governmental
authority to enforce such indemnification in accordance with its terms (by
reason of public policy or otherwise), then each indemnifying party, in lieu of
indemnifying such Indemnitee, shall contribute to the amount paid or payable by
such Indemnitee as a result of such losses, claims, damages, liabilities or
expenses, in such proportion as is appropriate to reflect the relative fault of
the indemnifying party and Indemnitee in connection with the actions, statements
or omissions that resulted in such losses, claims, damages, liabilities or
expenses as well as any other relevant equitable considerations.  The relative
fault of such indemnifying party and Indemnitee shall be determined by reference
to, among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such indemnifying party or Indemnitee, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission.  The amount paid or payable by a party as a
result of any such losses, claims, damages, liabilities or expenses shall be
deemed to include, subject to the limitations set forth in Section 6(c), any
 
 
6

--------------------------------------------------------------------------------

 
reasonable attorneys’ or other reasonable fees or expenses incurred by such
party in connection with any action to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
Sections 6(a) and 6(b) was available to such party in accordance with its
terms.  Notwithstanding anything to the contrary contained herein, the Holder
shall be liable or required to contribute under this Section 6(d) for only that
amount as does not exceed the net proceeds to such Holder as a result of the
sale of Registrable Securities pursuant to such Registration Statement.  The
parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to above.  No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.  The indemnity and contribution agreements
contained in this Section are in addition to any liability that the indemnifying
parties may have to the Indemnitees.
 
(e) Survival of Indemnification Obligations.  The indemnification provided by
this Section 6 shall be a continuing right to indemnification and shall survive
the registration and sale of any Registrable Securities by any person entitled
to indemnification hereunder and the expiration or termination of this
Agreement.
 
7.  Intentionally Omitted
 
8.  Piggy-Back Registrations.  If at any time during the Effectiveness Period,
but not before October 31, 2013, when there is not an effective Registration
Statement covering any issued or issuable Registrable Securities, and the
Company shall determine to prepare and file with the Commission a registration
statement relating to an offering for its own account or the account of others
under the Securities Act of any of its equity securities, other than on Form S-4
or Form S-8 (each as promulgated under the Securities Act) or its then
equivalents relating to equity securities to be issued solely in connection with
any acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans, the Company shall
send to each Holder written notice of such determination and, if within thirty
(30) days after receipt of such notice, any such Holder shall so request in
writing (which request shall specify the Registrable Securities intended to be
disposed of by the Holder), the Company will cause the registration under the
Securities Act of all Registrable Securities which the Company has been so
requested to register by the Holder, to the extent requisite to permit the
disposition of the Registrable Securities so to be registered, provided that if
at any time after giving written notice of its intention to register any
securities and prior to the effective date of the registration statement filed
in connection with such registration, the Company shall determine for any reason
not to register or to delay registration of such securities, the Company may, at
its election, give written notice of such determination to such Holder and,
thereupon, (i) in the case of a determination not to register, shall be relieved
of its obligation to register any Registrable Securities in connection with such
registration (but not from its obligation to pay expenses in accordance with
Section 5 hereof), and (ii) in the case of a determination to delay registering,
shall be permitted to delay registering any Registrable Securities being
registered pursuant to this Section 8 for the same period as the delay in
registering such other securities.  The Company shall include in such
registration statement all or any part of such Registrable Securities such
Holder requests to be registered.  In the case of an underwritten public
offering, if the managing underwriter(s) or underwriter(s) should reasonably
object to the inclusion of the Registrable
 
 
 
7

--------------------------------------------------------------------------------

 
Securities in such registration statement, then if the Company after
consultation with the managing underwriter should reasonably determine that the
inclusion of such Registrable Securities would materially adversely affect the
offering contemplated in such registration statement, and based on such
determination recommends inclusion in such registration statement of fewer or
none of the Registrable Securities of the Holder, then (x) the number of
Registrable Securities of the Holders included in such registration statement
shall be reduced pro-rata among such Holders (based upon the number of
Registrable Securities requested to be included in the registration), if the
Company after consultation with the underwriter(s) recommends the inclusion of
fewer Registrable Securities, or (y) none of the Registrable Securities of the
Holder shall be included in such registration statement, if the Company after
consultation with the underwriter(s) recommends the inclusion of none of such
Registrable Securities; provided, however, that if securities are being offered
for the account of other persons or entities as well as the Company, such
reduction shall not represent a greater fraction of the number of Registrable
Securities intended to be offered by the Holder than the fraction of similar
reductions imposed on such other persons or entities (other than the Company).
 
9.   Amendment and Modification. This Agreement may be amended, modified or
supplemented in any respect only by written agreement by the Company and Holders
owning a majority of the Warrants or the Registrable Securities (provided that
no such amendment shall unfairly discriminate against a particular Holder
relative to the other Holders).
 
10.  Intentionally Omitted
 
11.  Governing Law.  This Agreement and the rights and obligations of the
parties hereunder shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York, without giving effect to the
choice of law principles thereof.
 
12.  Invalidity of Provision.  The invalidity or unenforceability of any
provision of this Agreement in any jurisdiction shall not affect the validity or
enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of this Agreement, including that provision, in any
other jurisdiction.
 
13.  Notices.  All notices and other communications hereunder shall be in
writing and, unless otherwise provided herein, shall be deemed duly given if
delivered personally or mailed by registered or certified mail (return receipt
requested) to the parties at the following addresses or (at such other address
for the party as shall be specified by like notice):
 
(a)   If to the Company:
 
Network-1 Security Solutions, Inc.
445 Park Avenue, Suite 1020
New York, New York 10022
Attn: Corey M. Horowitz, Chairman and Chief Executive Officer


 
8

--------------------------------------------------------------------------------

 
with a copy to:


Eiseman Levine Lehrhaupt & Kakoyiannis, P.C.
805 Third Avenue, 10th Floor
New York, New York 10022
Attn: Sam Schwartz, Esq.
 
or as the Company shall designate to Mirror Worlds in writing,


(b) If to Mirror Worlds:
 
Mirror Worlds, LLC
4540 Kinsey Drive
Tyler, Texas 75703
and
c/o Plainfield Asset Management LLC
Attention: Kathleen N. Starrs
60 Arch Street, 2nd Floor
Greenwich, CT 06830


with a copy to:
 
Herrick, Feinstein LLP
2 Park Avenue
New York, NY 10016
Attention:  Irwin A. Kishner, Esq.
 
 
(c) If to a Holder, as such Holder shall designate to the Company in writing.
 
14.  Headings; Execution in Counterparts; Facsimile Signature; PDF. The headings
and captions contained herein are for convenience of reference only and shall
not control or affect the meaning or construction of any provision hereof. This
Agreement may be executed in any number of counterparts, which together shall be
deemed to be one original, and delivery of copies or e-mail pdf signatures shall
be deemed of equal force as delivery of original signatures.
 
15.  Entire Agreement. This Agreement, including any exhibits hereto and the
documents and instruments referred to herein and therein, embodies the entire
agreement and understanding of the parties hereto in respect of the subject
matter contained herein. There are no restrictions, promises, representations,
warranties, covenants or undertakings, other than those expressly set forth or
referred to herein. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.
 
16.  Attorneys' Fees.  If any legal action or any arbitration or other
proceeding is brought for the enforcement of this Agreement, or because of an
alleged dispute, breach, default or misrepresentation in connection with any of
the provisions of this Agreement, the successful
 
 
9

--------------------------------------------------------------------------------

 
or prevailing party or parties shall be entitled to recover such reasonable
attorneys’ fees and other costs incurred in that action or proceeding, in
addition to any other relief to which it or they may be entitled, as may be
ordered in connection with such proceeding.
 
17.  Successors and Assigns.  This Agreement shall be binding upon the parties
hereto and their successors and permitted assigns.  The Company may not assign
this Agreement or any of its rights or obligations hereunder without the prior
written consent of the Holders.
 
18.  Assignment of Registration Rights.  The rights of Mirror Worlds hereunder,
including the right to have the Company register for resale Registrable
Securities in accordance with the terms of this Agreement, shall be
automatically assignable by Mirror Worlds to up to ten (10) transferees of
Mirror Worlds of all or a portion of the Warrants or the Registrable Securities
if: (i) Mirror Worlds agrees in writing with the transferee or assignee to
assign such rights, and a copy of such agreement is furnished to the Company
within a reasonable time after such assignment, (ii) the Company is, within a
reasonable time after such transfer or assignment, furnished with written notice
of (a) the name and address of such transferee or assignee, and (b) the
securities with respect to which such registration rights are being transferred
or assigned, (iii) following such transfer or assignment the further disposition
of such securities by the transferee or assignee is restricted under the
Securities Act and applicable state securities laws, (iv) at or before the time
the Company receives the written notice contemplated by clause (ii) of this
Section, the transferee or assignee agrees in writing with the Company to be
bound by all of the provisions of this Agreement, and (v) such transfer shall
have been made in accordance with the applicable requirements of the Warrants or
the Registrable Securities.  In addition, each Holder shall have the right to
assign its rights hereunder to any other Person with the prior written consent
of the Company, which consent shall not be unreasonably withheld.  The rights to
assignment shall apply to the Holders and to subsequent successors and assigns.
 


 


 


 


 


 
 [Signatures begin on the following page.]
 
 
10

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]
 
 
 
IN WITNESS WHEREOF, this Agreement has been duly executed on the date herein
above set forth.
 
NETWORK-1 SECURITY SOLUTIONS, INC.


By:                                                             
Name:     Corey M. Horowitz
Title:       Chairman and Chief Executive Officer






MIRROR WORLDS, LLC


By:                                                              
Name:
Title:




 
 
 

 
 
11

--------------------------------------------------------------------------------

 
Exhibit 6
Form of New Consulting Agreements


CONSULTING AGREEMENT


This Consulting Agreement (the “Agreement”), dated as of May ___, 2013 (the
“Effective Date”), is made by and between Network-1 Security Solutions, Inc., a
Delaware corporation with a principal place of business at 445 Park Avenue,
Suite 1020, New York, New York 10022 (the “Company”), and [    ] (the
“Consultant”), an individual with a principal place of business at [    ].


WITNESSETH:


WHEREAS, Company desires to retain Consultant, upon the terms and conditions
hereinafter provided, to provide certain services to Company as more fully set
forth herein.


WHEREAS, Consultant is willing to provide the services to Company upon the terms
and conditions and in the manner set forth in the Agreement.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.  
RETENTION.  Company hereby retains Consultant, and Consultant hereby agrees to
serve, as an independent consultant to Company in connection with certain
operational matters related to the Company.

 
a.  
Consultant agrees to devote such time, attention and energies to the performance
of his consulting services under this Agreement as may be reasonably requested
by Company in order that Consultant fulfills his obligations under this
Agreement.  Consultant further agrees that the services to be provided to
Company shall be carried out in a diligent, prompt and professional manner,
consistent with the professional standards in the industry.  The services
provided by Consultant to Company are non-exclusive and Company remains free to
engage parties other than Consultant to provide similar services to
Company.  During the term of this Agreement, Consultant may provide similar
services to parties other than Company or its affiliates; provided, however that
in the event Consultant intends to provide similar services to any party other
than the Company or its affiliates then (i) such similar services shall not
create any conflict of interest with respect to the Services provided hereunder
and (ii) to the extent such similar services impact the business or assets of
the Company (directly or indirectly) then the Consultant shall promptly notify
the Company.  Any material change contemplated by either Company or Consultant
with respect to the specifications or scheduling of assigned projects previously
agreed upon by Company and Consultant must be approved in writing by both
parties prior to their implementation.

 
b.  
On the terms and conditions set forth herein, commencing as of the Effective
Date, Consultant shall provide Company with the following services
(collectively, the “Services”), which Services shall necessarily include the
review and execution of any documents associated with the Services:

 
 
1

--------------------------------------------------------------------------------

 
i.  
actively assist the Company in connection with protecting and enhancing its
current intellectual property (including, without limitation, any patents owned
by the Company), it being acknowledged and understood that such assistance shall
include filing patent continuation claims on existing patents or filing new
patents and continuation claims related thereto; and

 
ii.  
 actively assist the Company in connection with any litigation [to occur]
between the Company (including any of its subsidiaries) and any third party.

 
2.  
CONSULTANT’S COMPENSATION.

 
a.  
Consultant shall be paid fees for the Services rendered hereunder pursuant to
Schedule A attached hereto.  It is further understood and agreed that:

 
i.  
In the event Consultant is required to testify at any proceeding or a deposition
in which the Company is a party, no fees will be paid to Consultant in
connection with such testimony; provided, however, that (A) in such instance the
Company shall reimburse Consultant for any reasonable travel expenses associated
with such testimony or deposition and (B) the Company shall compensate
Consultant for reasonable preparation for any such testimony or deposition
pursuant to Schedule A;

 
ii.  
If the time is requested for any twenty-four (24) hour period is less than two
(2) hours then such time will be rounded up to two (2) hours; and

 
iii.  
For any specific proposed task, the Company and Consultant may agree to a limit
with respect to fees prior to the start of such task.

 
b.  
If in the course of providing the Services in accordance with the terms of this
Agreement, the Company requires Consultant to travel on behalf of Company, then
the Company shall be responsible for reimbursement of all reasonable,
business-related expenses associated with such travel.  Any other expenses to be
incurred by Consultant in connection with providing the services are subject to
the prior written approval of Company.

 
3.  
REPRESENTATIONS AND WARRANTIES OF CONSULTANT.  Consultant hereby represents,
warrants and covenants in favor of Company as follows:

 
a.  
Consultant has taken all necessary action required to authorize the execution,
performance and delivery of this Agreement, and to consummate the transactions
contemplated hereby;

 
b.  
This Agreement is a valid binding obligation of Consultant enforceable in
accordance with its terms; and

 
 
2

--------------------------------------------------------------------------------

 
c.  
To the best of Consultant’s knowledge, no action or proceeding has been
instituted or threatened affecting the consummation of this Agreement or the
transactions contemplated herein.

 
4. REPRESENTATIONS AND WARRANTIES OF COMPANY.  Company hereby represents,
warrants and covenants in favor of Consultant as follows:
 
a.  
Company has taken all necessary action required to authorize the execution,
performance and delivery of this Agreement, and has taken all steps necessary
and has good and valid authority to consummate the transactions contemplated
hereby; and

 
b.  
This Agreement is a valid and binding obligation of Company enforceable in
accordance with its terms.

 
5. COVENANTS OF THE CONSULTANT.
 
a.  
During and for a period of one (1) year after the term of this Agreement,
Consultant will hold in the strictest confidence, and take all reasonable
precautions to prevent any unauthorized use or disclosure of Confidential
Information (as defined below), and Consultant will not (i) use the Confidential
Information for any purpose whatsoever other than as necessary for the
performance of the Services on behalf of the Company, or (ii) disclose the
Confidential Information to any third party without the prior written consent of
an authorized representative of Company. Consultant may disclose Confidential
Information to the extent compelled by applicable law, subpoena, civil
investigative demand or other process; provided however, prior to such
disclosure, Consultant shall provide prior written notice to Company and seek a
protective order or such similar confidential protection as may be available
under applicable law. Consultant agrees that no ownership of Confidential
Information is conveyed to the Consultant. Without limiting the foregoing,
Consultant shall not use or disclose any Company property, intellectual property
rights, trade secrets or other proprietary know-how of the Company to invent,
author, make, develop, design, or otherwise enable others to invent, author,
make, develop, or design identical or substantially similar designs as those
developed under this Agreement for any third party. Consultant agrees that
Consultant’s obligations under this Section 5(a) shall continue for a period of
one (1) year after the termination of this Agreement.  “Confidential
Information” means any non-public information that relates to the actual or
anticipated business and/or products, research or development of the Company or
its affiliates or to the Company’s or its affiliates’ technical data, trade
secrets, or know-how, including, but not limited to, research, product plans, or
other information regarding the Company’s or its affiliates’ products or
services and markets therefor, customer lists and customers (including, but not
limited to, customers of the Company on whom Consultant called or with whom
Consultant became acquainted during the term of this Agreement), software,
developments, inventions, processes, formulas, technology, designs, drawings,
engineering, hardware configuration information, marketing, finances, and other
business information disclosed by the Company or its affiliates, either directly
or indirectly, in writing, orally or by drawings or inspection of premises,
parts, equipment, or other property of Company or its affiliates.
Notwithstanding the foregoing, Confidential Information shall not include any
such information which Consultant can
 

 
 
3

--------------------------------------------------------------------------------

 
 
establish (i) was publicly known or made generally available prior to the time
of disclosure to Consultant; (ii) becomes publicly known or made generally
available after disclosure to Consultant through no wrongful action or inaction
of Consultant; or (iii) is in the rightful possession of Consultant, without
confidentiality obligations, at the time of disclosure as shown by Consultant’s
then-contemporaneous written records.
 
b.  
During the term of this Agreement, Consultant covenants and agrees that he will
promptly inform the Company of any investment opportunities or indications of
interest from potential investors or joint venture partners regarding work that
they are engaged in related to the Company or any of its assets (including,
without limitation any intellectual property owned by or associated with the
Company) (collectively, “Potential Investments”).  The Company will promptly
pursue and consider co-investing in any such Potential Investments.

 
6. INDEMNIFICATION.
 
a.  
Consultant agrees to indemnify and hold harmless the Company and its affiliates
and their directors, officers and employees from and against all taxes, losses,
damages, liabilities, costs and expenses, including reasonable attorneys’ fees
and other legal expenses, arising directly or indirectly from or in connection
with (i) any negligent, reckless or intentionally wrongful act of Consultant or
Consultant’s employees, contractors or agents, (ii) any breach by the Consultant
or Consultant’s assistants, employees, contractors or agents of any of the
covenants contained in this Agreement, or (iii) any failure of Consultant to
perform the Services in accordance with all applicable laws, rules and
regulations where such failure results in a material adverse effect on the
Company.

 
b.  
Company agrees to indemnify and hold harmless Consultant and its affiliates from
and against all taxes, losses, damages, liabilities, costs and expenses,
including reasonable attorneys’ fees and other legal expenses, arising directly
or indirectly from or in connection with (i) legal actions against Consultant
that directly relate to the business or assets of the Company, (ii) any
negligent, reckless or intentionally wrongful act of Company or Company’s
employees, contractors or agents, (iii) any breach by the Company or Company’s
employees, contractors or agents of any of the covenants contained in this
Agreement, (iv) any failure of Company to perform the Services in accordance
with all applicable laws, rules and regulations where such failure results in a
material adverse effect on the Company.

 
c.  
NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY HEREUNDER (OR TO ANY PERSON
CLAIMING RIGHTS DERIVED FROM THE OTHER PARTY) FOR INCIDENTAL, INDIRECT,
CONSEQUENTIAL, SPECIAL, PUNITIVE, OR EXEMPLARY DAMAGES OF ANY KIND IN ANY WAY
RELATED TO THIS AGREEMENT, REGARDLESS OF WHETHER THE PARTY THAT IS LIABLE OR
ALLEGEDLY LIABLE WAS ADVISED, HAD OTHER REASON TO KNOW, OR IN FACT KNEW OF THE
POSSIBILITY THEREOF.

 
 
4

--------------------------------------------------------------------------------

 
7. TERMINATION.  Either party may terminate this Agreement in the event of a
material breach of a representation, warranty or covenant of the other
party.  In the event of such termination, Company shall pay Consultant any
earned fees or expenses up through the date of termination.
 
8. MISCELLANEOUS.
 
a.  
It is the express intention of the Company and Consultant that Consultant
perform the Services as an independent contractor to the Company. Nothing in
this Agreement shall in any way be construed to constitute Consultant as an
agent, employee or representative of the Company. Without limiting the
generality of the foregoing, Consultant is not authorized to bind the Company to
any liability or obligation or to represent that Consultant has any such
authority.  Consultant acknowledges and agrees that Consultant is obligated to
report as income all compensation received by Consultant pursuant to this
Agreement.

 
b.  
Any notice or other communication under this Agreement shall be in writing and
may be delivered personally or sent by facsimile or by prepaid registered or
certified mail, addressed as follows:

 
i.  
in the case of Consultant:

 
[   ]
 
 
in the case of Company:

 


Network-1 Security Solutions, Inc.
445 Park Avenue, Suite 1020
New York, New York 10022
Attention: Corey M. Horowitz,
Chairman and Chief Executive Officer


With a copy to:


Eiseman Levine Lehrhaupt & Kakoyiannis, P.C.
805 Third Avenue, 10th Floor
New York, New York 10022
Attention:  Sam Schwartz
c.  
This Agreement shall be governed by and interpreted in accordance with the
internal laws of the State of Connecticut, without reference to any conflict of
laws provisions.

 
d.  
Any dispute, controversy or claim arising out of, relating to, or in any way
connected with this Agreement, including, without limitation, the existence,
validity, performance, breach, or termination thereof, shall be settled by final
and binding arbitration in accordance with the International Arbitration Rules
of the American Arbitration Association.  The seat of the arbitration shall be
in Fairfield County, Connecticut.  Within thirty (30) days of respondent’s
receipt of notice of arbitration, the parties shall agree on the sole arbitrator
to hear their dispute.  The Parties agree that a judgment based on an arbitral
award made under this Agreement may be entered and enforced by any court of
competent jurisdiction.  In the event of any proceeding to construe or enforce
any provision of this Agreement, the prevailing party’s reasonable attorney’s
fees and costs (in addition to all other amounts and relief to which such party
or parties may be entitled) shall be paid by the other party.

 
 
5

--------------------------------------------------------------------------------

 
e.  
In the event any term or provision contained within this Agreement shall be
deemed illegal or unenforceable, then such offending term or provision shall be
considered deleted from this Agreement and the remaining terms shall continue to
be in full force and effect.

 
f.  
This Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior negotiations and
understandings, and can only be modified by a writing signed by Company and
Consultant.

 
g.  
Neither Company nor Consultant shall assign this Agreement without the express
written consent of the other.

 
h.  
This Agreement may be executed in several counterparts, each of which when so
executed shall be deemed to be an original and such counterparts, together,
shall constitute one and the same instrument.  Delivery by facsimile of this
Agreement or an executed counterpart hereof shall be deemed a good and valid
execution and delivery hereof or thereof.

 
i.  
Nothing contained hereof shall be deemed to create any relationship between
Consultant and Company other than as an independent contractor as set forth
herein.  It is stipulated that the parties are not partners or joint venturers.

 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
6

--------------------------------------------------------------------------------

 
The parties hereto have executed this Agreement as of the date first written
above.


NETWORK-1 SECURITY SOLUTIONS, INC.


By:  _________________________________


Name:  _______________________________


Its:  __________________________________






[CONSULTANT]




By:  _________________________________


Name:  _______________________________




 
 
 
 

 
 
7

--------------------------------------------------------------------------------

 
SCHEDULE A






Consultant shall be paid at the rate of $150 per hour.




[add back end compensation, if any]


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
8

--------------------------------------------------------------------------------

 
Exhibit 7


Form of Legal Opinion of Counsel to MW


1.  The Seller has duly authorized, executed and delivered the Transaction
Documents to which it is a party, and such Transaction Documents constitute its
valid and binding obligations, enforceable against it in accordance with their
respective terms.
 
2.  The execution and delivery by the Seller of the Transaction Documents to
which it is a party do not, and the performance by the Seller of its obligations
under the Transaction Documents to which it is a party will not, (a) violate its
Organization Documents or (b) result in a breach of any agreement or instrument
listed in Schedule II hereto (it being understood that we express no opinion
with respect to compliance with concepts of materiality or with any financial
covenant or with any other covenant to the extent governed by financial ratios
or other quantitative measurements).
 
3.  We do not represent the Seller in any pending litigation in which it is
named a defendant which challenges the validity or enforceability of, or seeks
to enjoin the performance of, the Transaction Documents.
 
 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
1

--------------------------------------------------------------------------------

 
Exhibit 8


Form of Legal Opinion of
     Counsel to Network-1     




1.           The Buyer is a corporation duly incorporated, validly existing and,
based solely on the Good Standing Certificate, in good standing under the laws
of the State of Delaware.  The Buyer has the corporate power under the Delaware
General Corporation Law to execute and deliver each of the Transaction Documents
to which it is a party and to perform its obligations thereunder;
 
2.           The Buyer has duly authorized, executed and delivered the
Transaction Documents to which it is a party, and such Transaction Documents
constitute its valid and binding obligations, enforceable against it in
accordance with their respective terms;
 
3.            The execution and delivery by the Buyer of the Transaction
Documents to which it is a party do not, and the performance by the Buyer of its
obligations under the Transaction Documents to which it is a party will not, (a)
violate its Certificate of Incorporation, as amended, or Bylaws, or (b) result
in a breach of any agreement or instrument to which it is a party;
 
4.           The Warrants are, and the Warrant Shares when issued upon exercise
of the Warrants will be, duly authorized, fully paid, validly issued and
non-assessable.  As of the date hereof, a number of shares of common stock of
the Buyer have been duly authorized and reserved for issuance which equals or
exceeds the maximum number of Warrant Shares issuable upon exercise of the
Warrants; and
 
5.           We do not represent the Buyer in any pending litigation in which it
is named a defendant which challenges the validity or enforceability of, or
seeks to enjoin the performance of, the Transaction Documents.
 


 
 
 
 
 
 
 
1

--------------------------------------------------------------------------------

 
EXHIBIT 9
 
FORM OF TERMINATION AGREEMENT
 


This TERMINATION AGREEMENT (this “Termination Agreement”) is dated as of  May
[__], 2013, is made and entered into by and between Mirror Worlds, LLC, a Texas
limited liability company (the “Company”), and [______________________], an
individual (the “Consultant”). The Company and the Consultant are each a “party”
and together are “parties” to this Agreement.


W I T N E S S E T H:


WHEREAS, the Company and the Consultant entered into that certain Consulting
Agreement, dated as of November [___], 2011 (the “Consulting Agreement”);


WHEREAS, pursuant to the Consulting Agreement, the Consultant provided certain
services to the Company relating to certain patents and claims owned by the
Company (as further described in the Asset Purchase Agreement (defined below),
the “Patents”);


WHEREAS, pursuant to that certain Asset Purchase Agreement, dated as of even
date herewith, by and between the Company and Network-1 Security Solutions, Inc.
(“Network-1”), the Company agreed to sell and assign and Network-1 agreed to
purchase and acquire, all right, title and interest of the Company in and to
such Patents; and


WHEREAS, the Company and the Consultant mutually desire to terminate the
Consulting Agreement and the Consultant desires to enter into a new consulting
arrangement with Network-1.


NOW, THEREFORE, in consideration for the mutual promises contained herein, the
Company and the Consultant agree as follows:


Section 1.                      Effective as of the date hereof, the Consulting
Agreement, including, without limitation, the provisions of Section 6 thereof,
is terminated and ceases to be of further force or effect.


Section 2.                      The Company and the Consultant hereby agree to
waive any requirements for termination set forth in the Consulting Agreement
including, but not limited to, the requirements set forth in Section 7 of the
Consulting Agreement.


Section 3.                      The Consultant hereby acknowledges that it has
received payment in full for all fees and expenses due to the Consultant
pursuant to the Consulting Agreement including, but not limited to, all
compensation set forth in Section 2 of the Consulting Agreement.


Section 4.                      In consideration of the agreements contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each party, on behalf of itself
and its successors, assigns and other legal representatives, hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges the
other
 
 
 
1

--------------------------------------------------------------------------------

 
party and each of its successors, assigns, shareholders, members, managers,
directors, officers, advisers, consultants and employees (collectively, the
“Releasees”) of and from all indemnities, demands, actions, causes of action,
suits, covenants, contracts, controversies, agreements, promises, sums of money,
accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set­off, demands and liabilities whatsoever
of every name and nature, known or unknown, suspected or unsuspected, both at
law and in equity, which such party or any of such party’s successors, assigns
or other legal representatives may have had or may now or hereafter own, hold,
have or claim to have against the Releasees or any of them for, upon or by
reason of any circumstance, action, cause or thing whatsoever relating to the
Consulting Agreement.


Section 5.


(a)           This Termination Agreement shall be governed by and interpreted in
accordance with the internal laws of the State of Connecticut, without reference
to any conflict of law provisions.


(b)           Any dispute, controversy or claim arising out of, relating to, or
in any way connected to this Termination Agreement or the Consulting Agreement,
including without limitation, their existence, validity, performance, breach or
termination thereof, shall be settled by final and binding arbitration in
accordance with the International Arbitration Rules of the American Arbitration
Association.  The seat of arbitration shall be in Fairfield County,
Connecticut.  Within thirty (30) days of respondent’s receipt of notice of
arbitration, the parties shall agree on the sole arbitrator to hear their
dispute.  The parties agree that a judgment based on an arbitral award made
under this Termination Agreement or the Consulting Agreement may be entered and
enforced by any court of competent jurisdiction.  In the event of any proceeding
to construe or enforce any provision of this Termination Agreement or the
Consulting Agreement, the prevailing party’s reasonable attorney’s fees and
costs (in addition to all other amounts and relief to which such party or
parties may be entitled) shall be paid by the other party.


Section 6.                       This Termination Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which when taken together shall constitute but one and
the same instrument.  This Termination Agreement may be executed and delivered
by the parties hereto via telecopier machine or other means of electronic
delivery, which shall be deemed for all purposes as an original.


[Remainder of Page Intentionally Left Blank.
Signatures on Following Page.]


 
2

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Termination Agreement to
be duly executed as of the day and year first above written.


MIRROR WORLDS, LLC




By: ______________________________
Name:
Title:                      








______________________________
Name: [NAME OF CONSULTANT]















 
 
 
 
 
 
 
 
 3

--------------------------------------------------------------------------------